 

 





TherapeuticsMD, Inc. - 10-Q [txmd-10q_093018.htm]

Exhibit 10.1

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Execution Copy

 



CONFIDENTIAL

 

LICENSE AGREEMENT

 

This License Agreement (the “Agreement”) is made as of July 30, 2018 (the
“Effective Date”) by and between The Population Council, Inc., having a
principal place of business of One Dag Hammarskjold Plaza, New York, NY, 10017
(“Council”) and TherapeuticsMD, Inc., a Nevada Corporation having a principal
place of business at 6800 Broken Sound Parkway, NW, 3rd Floor, Boca Raton,
Florida 33487 (“LICENSEE”).

 

RECITALS

 

A.            Council is the owner of the Licensed Product (as defined below)
and of certain regulatory filings and intellectual property related thereto;

 

B.            LICENSEE wishes to acquire the regulatory filings and to license
from Council the right to develop and commercialize the Licensed Product; and

 

C.            Council wishes to license such rights to LICENSEE.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the Parties agree as follows:

 

I.      DEFINITIONS AND CONSTRUCTION

 

For purposes of this Agreement, the following definitions will apply:

 

1.1           “Act” means the United States Food, Drug and Cosmetic Act of 1938,
as amended from time to time, and its implementing regulations.

 

1.2           “Additional Requirements” has the meaning ascribed to that term in
Section 4.2.2(c).

 

1.3           “Affiliate” means, with respect to any specified Person, a Person
that, directly or indirectly, through one or more intermediaries, controls, or
is controlled by, or is under common control with, such specified Person. For
purposes of this definition, “control,” when used with respect to any specified
Person, will mean (a) the direct or indirect ownership of more than fifty
percent (50%) of the total voting power of securities or other evidences of
ownership interest in such Person or (b) the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through ownership of voting securities, by contract or otherwise; and
the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

1.4           “Agreement” has the meaning ascribed to that term in the first
paragraph of this agreement.

 

1.5           “Agreement Patent” means a patent or patent application disclosing
and claiming a Program Improvement.

 

1.6           “API” or “Active Pharmaceutical Ingredient” means a substance or
mixture of substances intended to be used in the manufacture of a drug
(medicinal) product and that, when used in the production of a drug, becomes an
active ingredient of the drug product and are intended to furnish
pharmacological activity or other direct effect in the diagnosis, cure,
mitigation, treatment, or prevention of disease or to affect the structure and
function of the body of a patient receiving the drug product.

 



 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

1.7           “Applicable Senior Officers” mean the President of LICENSEE or his
or her designee, and President of the Council or his or her designee.

 

1.8           “Application for Regulatory Approval” means each application
accepted for filing submitted to a Regulatory Authority to obtain Regulatory
Approval in the Territory.

 

1.9           “Business Day” means any day that banks are open for business in
New York City, State of New York, United States of America.

 

1.10          “Claim” means any action, appeal, petition, plea, charge,
complaint, claim, suit, demand, litigation, arbitration, mediation, hearing,
inquiry, investigation, or similar event, occurrence, or proceeding made by a
Third Party.

 

1.11          “Commercialize” or “Commercialization” means all activities
undertaken with respect to commercialization of a pharmaceutical product in the
Territory, including the ongoing process and activities generally engaged in by
a pharmaceutical company to establish and maintain a nationwide presence in
applicable marketplaces and to sell and market a pharmaceutical product.

 

1.12          “Commercially Reasonable Efforts” means, in respect of the level
of efforts in carrying out an obligation by a Party under this Agreement, within
the range of efforts and resources commonly used by pharmaceutical companies of
a similar size to such Party to develop and Commercialize in the Territory a
product owned by such a pharmaceutical company or to which such pharmaceutical
company has rights, which product is at a similar stage in its development or
product life and is of similar market potential to the Licensed Product, not
taking into account any milestone payments or royalties that may be owed under
this Agreement.

 

1.13          “Confidential Information” means (i) in the case of Council,
Council Know-How and financial or other non-scientific or non-technical business
information regarding Council or its Affiliates made available to LICENSEE,
Program Improvements, and any and all know-how and information relating to the
Licensed Product or the use, development, manufacturing, or Commercialization of
any of the foregoing; (ii) in the case of LICENSEE, all know-how and information
relating to LICENSEE products other than the Licensed Product (whether
commercialized or in development), or the use, development, manufacturing, or
Commercialization of any of the foregoing; and (iii) in the case of either
Party, clinical or regulatory affairs, and financial or other non-scientific or
non-technical business information regarding such Party or its Affiliates or its
sublicensees made available to the other Party; and in each case, which is owned
or Controlled by the applicable Party hereto or any of its Affiliates.
Confidential Information may exist in written, electronic or graphic form and
may be disclosed orally. Notwithstanding the foregoing, Confidential Information
will not include:

 

(a)             information which is or becomes part of the public domain
through no breach of this Agreement by the recipient or any of its Affiliates;

 

(b)            information which the recipient can demonstrate by its written
records was known by the recipient or any of its Affiliates prior to the
disclosure thereof by the disclosing Party;

 

(c)             information which is independently developed by the recipient or
any of its Affiliates, so long as such development does not result from use of
Confidential Information of the other Party, and such independent development
can be demonstrated by written records of the Party claiming such independent
development or any of its Affiliates; and

 

(d)            information that becomes available to the receiving Party or its
Affiliates on a non-confidential basis, whether directly or indirectly, from a
Third Party who is not bound by a duty of confidentiality to the non-disclosing
party.

 



2 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

1.14          “Confidentiality Agreement” means those certain Confidentiality
Agreements between Council and LICENSEE dated March 13, 2018 and each such
Confidentiality Agreement dated June 28, 2018.

 

1.15          “Control” or “Controlled” means, with respect to any product,
material, information, or intellectual property right, that a Party has the
legal right or authority (whether by ownership, license or otherwise), as of the
Effective Date or during the Term, to grant to the other Party access to,
ownership of, a license or a sublicense (as applicable under this Agreement)
under, such product, material, information, or intellectual property right as
provided for herein without a need to make payments related to such grant and
without violating (i) the terms of any agreement or other arrangements with any
Third Party existing at the time such Party would be first required hereunder to
grant the other Party such license or sublicense or misappropriating the
proprietary or trade secret information of a Third Party, or (ii) any law or
governmental regulation applicable to such license or sublicense.

 

1.16          “Council” has the meaning ascribed to that term in the first
paragraph of this Agreement.

 

1.17          “Council Technology” means Council Patent Rights and Council
Know-How.

 

1.18          “Council Know-How” means all confidential know-how and information
to the extent relating to and necessary for the development, manufacture or
Commercialization of the Licensed Product, including clinical, technical,
scientific, and medical information, know-how, methods, inventions, practices,
and trade secrets, quality control information and procedures, pharmacological,
toxicological and clinical test data and results and regulatory information, in
each case, which Council Controls as of the Effective Date or at any time
thereafter. Notwithstanding the foregoing, Council Know-How will not include (a)
information which is or becomes part of the public domain through no breach of
this Agreement by LICENSEE; (b) information which LICENSEE can demonstrate by
its written records was known by LICENSEE or its Affiliates prior to the
disclosure thereof by Council; (c) information which is independently developed
by LICENSEE or its Affiliates outside of the Program, so long as such
development does not result from use of Council Know-How, and such independent
development can be demonstrated by written records; and (d) information that
becomes available to LICENSEE or its Affiliates on a non-confidential basis,
whether directly or indirectly, from a Third Party who is not bound by a
confidentiality obligation to Council. For the avoidance of doubt, the Drug
Master File jointly owned by the Council with [***] shall not be considered
Council Know-How or Council Technology Controlled by Council for purposes of
this Agreement until such time as Council may seek and thereafter obtains
consent of [***] to the licensing thereof hereunder.

 

1.19          “Council Patent Rights” means: (a) the patents and patent
applications that are listed on Exhibit A, and (b) all patents and patent
applications Controlled by The Council in the Territory that claim a Licensed
Product, or its use or manufacture, in each case, as of the Effective Date or
after the Effective Date, including all provisionals, substitutions,
continuations, continuations-in-part, divisionals, supplementary protection
certificates, renewals, all letters patent granted thereon, and all reissues,
reexaminations, extensions, confirmations, revalidations, registrations, patents
of addition thereof, PCTs of all such patents and patent applications.

 

1.20          “Damages” means all damages, losses (including any diminution in
value), liabilities, payments, amounts paid in settlement, obligations, fines,
penalties, costs, or expenses of any kind or nature whatsoever incurred or paid
in connection with any Claim or threatened Claim (including reasonable fees and
expenses of outside attorneys, accountants and other professional advisors, and
of expert witnesses and other costs of investigation, preparation, and
litigation in connection with such Claim or threatened Claim), and specifically
excluding all special, punitive, incidental and consequential damages of any
kind other than as expressly permitted under Section 13.5.

 



3 





 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

1.21          “Effective Date” has the meaning ascribed to that term in the
first paragraph of this Agreement.

 

1.22          “Exclusivity Term” has the meaning set forth in Section 10.2.1.

 

1.23          “FDA” means the United States Food and Drug Administration or any
successors to its responsibilities with respect to pharmaceutical products such
as the Licensed Product.

 

1.24          “Field” means human contraceptive indications.

 

1.25          “First Commercial Batch Release” means the first occurrence of the
delivery by LICENSEE’s manufacturer of Licensed Product of a batch of Licensed
Product to LICENSEE’s distributor’s warehouse (as of the Effective Date, using
3PL (third party logistics)).

 

1.26          “GAAP” means United States generally accepted accounting
principles in effect as of the date of determination thereof.

 

1.27          “Generic Equivalent” means, with respect to the Licensed Product
which has received Regulatory Approval in the United States of America, a
generic version of the Licensed Product which has received Regulatory Approval
from the FDA (x) under an abbreviated NDA which refers to the Licensed Product
as the Reference Listed Drug (as defined in 21 C.F.R. 314.3(b)), (y) under an
NDA described in Section 505(b)(2) of the Act as to which information necessary
for approval is contained in the NDA filed as part of the Program for the
Licensed Product but as to which the applicant in the NDA for such potential
Generic Equivalent does not have a right of reference, or (z) by any means by
which such generic version can obtain Regulatory Approval based, in part, on
information contained in the NDA filed for the Licensed Product but as to which
the applicant in the application for Regulatory Approval for such potential
Generic Equivalent does not have a right of reference.

 

1.28          “Joint Product Committee” means the committee described in
Section 4.1.1.

 

1.29          “LICENSEE” has the meaning ascribed to that term in the first
paragraph of this Agreement.

 

1.30          “Launch” means the occurrence of the first delivery to a pharmacy
of the Licensed Product billed or invoiced by LICENSEE (or one of LICENSEE’s
Affiliates or permitted sublicensees) to a non-sublicensee Third Party in the
Territory following Regulatory Approval.

 

1.31          “Law” means all laws, statutes, regulations, or governmental,
regulatory, or judicial orders or judgments.

 

1.32          “License” has the meaning set forth in in Section 2.1.

 

1.33          “Licensed Product” means the Nestorone® (segesterone
acetate)/ethinyl estradiol ring that is the subject of the NDA.

 

1.34          “Marketing Plan” means the marketing plan for the Licensed Product
in the Territory developed by LICENSEE and reviewed by the Joint Product
Committee as described in Section 5.1, as amended from time to time by the
LICENSEE and reviewed by Joint Product Committee during the Product Term.

 

1.35          “Marketing Strategy” means the marketing strategy for the Licensed
Product in the Territory developed by LICENSEE and reviewed by the Joint Product
Committee, including the budget for promotion, product positioning, pricing,
education programs, publications, sales messages, and Phase IV clinical studies,
as such strategy may be amended by the LICENSEE and reviewed by Joint Product
Committee from time to time during the Product Term.

 



4 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

1.36          “NDA” means, (a) for the Licensed Product, United States New Drug
Application #209627, filed with the FDA, as such application may be amended or
supplemented from time to time, and (b) generally, a New Drug Application in the
United States submitted to the FDA for authorization to market a pharmaceutical
Product.

 

1.37          “NDA Response Date” means the date that the FDA first provides
either a complete response letter or approval of the NDA for the Licensed
Product.

 

1.38          “Net Sales” means the amount of gross invoiced sales of the
Licensed Product in the Territory for a specified period less the following
amounts actually and reasonably incurred by LICENSEE, its sublicensees or any of
their respective Affiliates selling such Licensed Product:

 

(a)             customer directed commissions and quantity, trade and cash
discounts actually allowed or given;

 

(b)            discounts, replacements, credits or refunds actually allowed for
the return of rejected, outdated, damaged or returned Licensed Product;

 

(c)             rebates, chargebacks and price adjustments actually allowed or
given;

 

(d)            sales or similar taxes (including duties or other governmental
charges or assessments) levied, absorbed or otherwise imposed on the sale of
Licensed Product; and

 

(e)             charges for freight, handling, postage, transportation,
insurance and other shipping charges;

 

(f)             a reasonable allowance for bad debts to the extent actually
written off and not to exceed 5% of such gross invoiced sales during the
applicable period;

 

(g)             provided, however, that:

 

(h)            sales or transfers of Licensed Product between or among LICENSEE,
any permitted sublicensee or any Affiliate of LICENSEE will be excluded from Net
Sales calculations for all purposes;

 

(i)              Licensed Product that is made, sold or used in connection with
any pre-clinical or clinical trials, or for any testing, quality control,
evaluation or other development purposes, or distributed as samples, will be
excluded from Net Sales calculations for all purposes;

 

(j)              LICENSEE will not, and will cause its Affiliates and permitted
sublicensees to not, apply any discount to the price of the Licensed Product for
bundled sales of the Licensed Product with any other product Commercialized by
LICENSEE its Affiliates and permitted sublicensees; and

 

(k)            amounts relevant to the determination of Net Sales, and the
timing of sales, will be determined from the books and records of LICENSEE (or,
as applicable, any permitted sublicensee or any Affiliate of LICENSEE) which
will be maintained in accordance with generally accepted accounting principles
(GAAP) in the United States.

 

1.39          “New Product” is defined in Section 10.2.2(b).

 

1.40          “Other Information” means (a) information relating to a
disapproval or cancellation of Regulatory Approval of the Licensed Product by
the relevant Regulatory Authority of any jurisdiction; (b) information on
modifications required to be made in the contents of a Regulatory Approval of
the Licensed Product or an application therefor in any jurisdiction in order to
prevent, or to warn against risks of, death, bodily harm, or other severe
adverse event; (c) information on withdrawal of the Licensed Product from the
marketplace in any jurisdiction; (d) information on important revisions of the
warnings or precautions in the usage of the Licensed Product as set forth in the
labeling pursuant to a Regulatory Approval or an application therefor in any
jurisdiction; and (e) any information about the Licensed Product which would
reasonably be expected to adversely impact the continued development or
marketing of a Licensed Product in any jurisdiction.

 



5 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

  

1.41          “Outreach Plan” is defined in Section 5.4.1.

 

1.42          “Party” means Council or LICENSEE and “Parties” means Council and
LICENSEE.

 

1.43          “Person” means any individual, corporation (including any
nonprofit corporation), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization, labor union,
or other entity.

 

1.44          “Product Term” means the period beginning as of the Effective Date
and ending upon the earlier of (i) such time as the Licensed Product is no
longer being developed, Commercialized, or sold by LICENSEE or any of its
Affiliates, assignees, licensees, sublicensees, transferees, distributors, or
marketing partners in the Territory, or (ii) termination or expiration of this
Agreement as provided herein.

 

1.45          “Program” means all activities related to the development,
manufacture and Commercialization of Licensed Product performed by or on behalf
of Council (or its Affiliates) or LICENSEE (or its Affiliates) pursuant to this
Agreement.

 

1.46          “Program Improvements” means any and all inventions, developments,
results, know-how, and information (including clinical, technical, scientific,
and medical information, know-how, methods, inventions, practices, and trade
secrets, quality control information and procedures, pharmacological,
toxicological and clinical test data and results and regulatory information) and
all intellectual property relating to any of the foregoing, in each case that is
developed by or on behalf of LICENSEE (or its Affiliates) or Council (or its
Affiliates) or jointly by LICENSEE and Council or any of their respective
Affiliates, in connection with the Program.

 

1.47          “Program Transfer Provisions” has the meaning ascribed to that
term in Section 12.2.3.

 

1.48          “Protective Action” has the meaning ascribed to that term in
Section 7.2.1.

 

1.49          “Public Organization” will mean the Title X family planning
clinics listed in the most recently published Office of Population Affairs Title
X Family Planning Directory.

 

1.50          “Quarter” means a calendar quarter consisting of any of the
three-month periods ending on March 31, June 30, September 30 and December 31 in
any particular year.

 

1.51          “Regulatory Approval” means written notice of marketing approval
by the FDA based on approval of the NDA.

 

1.52          “Regulatory Authority” means the agency, if any, of the national
government of any country with which a pharmaceutical or biological therapeutic
product must be registered or by which a pharmaceutical or biological
therapeutic product must be approved prior to its manufacture, use, or sale in
such country. Regulatory Authority will include the FDA.

 

1.53          “Right of Reference” means the “right of reference” defined in 21
CFR 314.3(b), or its equivalents outside the United States, and will in any
event include the right to allow the applicable Regulatory Authority in a
country to have access to relevant information (by cross-reference,
incorporation by reference or otherwise) contained in regulatory materials (and
any data contained therein) filed with such Regulatory Authority.



 



6 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

1.54          “Royalty Period” will have the meaning described in Section 3.2.1.

 

1.55          “Royalty Report” will have the meaning described in Section 3.3.4.

 

1.56          “Territory” means the United States of America including its
possessions and territories.

 

1.57          “Third Party” means any Person other than Council or LICENSEE or
an Affiliate or an employee of Council or LICENSEE.

 

1.58          “Watson Agreement” means that certain License Agreement made as of
February 9, 2010 by and between the Council and Watson Pharma Inc.

 

1.59          “WCG Agreement” means that certain License Agreement made as of
October 1, 2015 by and between the Council and WomanCare Global Trading CIC,.

 

1.60          “Wholesale Acquisition Cost” means the wholesale acquisition cost
for the Licensed Product as determined by Licensee and published by First Data
Bank, Medispan or other nationally recognized database as of the date the
Licensed Product was dispensed.

 

1.61          Construction. For purposes of this Agreement: (a) words in the
singular will be held to include the plural and vice versa as the context
requires; (b) the word “including” and “include” will mean “including, without
limitation,” unless otherwise specified; (c) the terms “hereof,” “herein,”
“herewith,” and “hereunder,” and words of similar import will, unless otherwise
stated, be construed to refer to this Agreement as a whole and not to any
particular provision of this Agreement; and (d) all references to “Section,”
“Article,” “Schedule” and “Exhibit,” unless otherwise specified, are intended to
refer to a Section, Article, Schedule or Exhibit of or to this Agreement.

 

II.      LICENSE; MANUFACTURING

 

2.1           License Grant. Subject to the terms and conditions of this
Agreement, including the payment by LICENSEE to Council of the payment due for
Regulatory Approval of the Licensed Product as set forth in Section 3.1, Council
hereby grants LICENSEE the sole and exclusive right and license (even as to the
Council except for a retained non-exclusive right to perform research and
development activities on Licensed Product as necessary or useful to fulfil
Council’s obligations under this Agreement) under all Council Technology and
Council’s interest in, to and under all Program Improvements solely to develop,
Commercialize, manufacture, make, have made, use, import, export, offer to sell,
sell, have sold and distribute Licensed Product in the Field and in the
Territory and to make or have made Licensed Product outside the Territory solely
for use in the Territory (the “License”).

 

2.2           Sublicensing.

 

 2.2.1        LICENSEE will have the right to sublicense its rights under the
License to LICENSEE Affiliates and to Third Parties only with Council’s prior
written consent, such consent not to be unreasonably withheld, conditioned or
delayed. The terms of any sublicense permitted under the foregoing sentence will
be set forth in a written agreement and fully consistent with the terms of this
Agreement, including in the case of any sublicensee obtaining sublicense rights
to Commercialize any Licensed Product, that such writing incorporates the terms
of Sections 10.2.1, 12.4 and Article XI. With respect to all sublicenses granted
under this Agreement, for purposes of determining whether any breach has
occurred under this Agreement, the acts and omissions in relation to this
Agreement of any sublicensee of LICENSEE hereunder will be attributable to
LICENSEE as though taken or omitted by LICENSEE, itself, (ii) LICENSEE will be
jointly and severally liable for any damage arising out of the acts or omissions
of any of LICENSEE’s sublicensees of the LICENSEE’s licensed rights hereunder
and (iii) LICENSEE will remain obligated to perform LICENSEE’s own obligations
under this Agreement.

 



7 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

2.2.2        Any sublicense under the License will automatically terminate upon
any termination of the License.

 

2.2.3        No sublicensee of LICENSEE under the License will have the right to
further sublicense its rights under any such sublicensing arrangement without
the prior written consent of the Council, which consent will not be unreasonably
withheld or delayed.

 

2.3          Manufacturing.

 

2.3.1        The Parties acknowledge that (a) Council has entered into that
particular Supply Agreement with Crystal Pharma dated [***] for the supply of
the Active Pharmaceutical Ingredient for the Licensed Product attached as
Schedule 2.3.1(a) (“API Supply Agreement”) and (b) Council has entered into that
particular letter agreement with QPharma AB (“QPharma”) dated [***] for the
optimization of the commercial manufacturing process for the Licensed Product
(“Letter Agreement”). It is the intention of the Parties for LICENSEE to enter
into agreements with each of Crystal and QPharma for the manufacture and supply
of Licensed Product for sale in the Territory. LICENSEE will use Commercially
Reasonable Efforts to enter into such agreements promptly after the Effective
Date, and Council will use Commercially Reasonable Efforts to assist LICENSEE to
enter into such agreements until each such agreement has been entered into by
LICENSEE. Upon LICENSEE’s reasonable written request to Council, Council will
use reasonable efforts at LICENSEE’s cost and expense to enforce Council’s
rights with respect to such negotiation obligations of Crystal Pharma and
QPharma, as applicable.

 

2.3.2        Council hereby consents to a sublicense to QPharma AB for
manufacture and supply of Licensed Product to LICENSEE and/or LICENSEE’s
sublicensees.

 

2.3.3        Trademarks. Following grant of a registration therefor in the
United States by the United States Patent and Trademark Office and upon request
by LICENSEE, Council will grant to LICENSEE an exclusive license, on customary
terms but without additional consideration above that set forth in this
Agreement, to the specific trademarks set forth on Schedule 2.3.3 for use in
connection with the Commercialization, marketing, offering for sale and sale of
any Licensed Product in the Territory, in each case effective as of the date
such trademark is used on such Licensed Product in commerce; provided, however,
that nothing herein will require LICENSEE or any sublicensee to market or sell
any Licensed Product using a Council Controlled trademark. To the extent
LICENSEE Controls any Licensed-Product-specific registered trademarks that are
used for Commercialization of the Licensed Product in the Territory and are
available for registration in any country or region outside the Territory,
Licensee agrees, upon request of Council, to grant a license to Council to such
trademarks for use by Council or its designees in Commercialization of the
Licensed Product in such country or region outside the Territory.

 

III.     CONSIDERATION

 

As partial consideration for the rights and licenses granted to LICENSEE in this
Agreement, LICENSEE will pay to Council the following amounts by wire transfer
in immediately available funds to an account designated by Council in the United
States.

  



8 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

3.1          Milestone Payments. In addition to (and not in lieu of) the royalty
payments due under this Agreement, LICENSEE will pay to Council each of the
following one-time milestone non-refundable, non-creditable and no-recourse
payments (each a “Milestone Payment”) no later than thirty (30) days following
the occurrence of each of the following events:

 

3.1.1       upon the first Regulatory Approval by the FDA of the Licensed
Product, twenty million United States Dollars (US $20,000,000) provided that
LICENSEE has not terminated the Agreement in accordance with, and within the
applicable time period specified in, Section 4.2.2(c), and further provided
that, if LICENSEE has made the five million United States Dollars (US
$5,000,000) payment to Council set forth in Section 4.2.2(c)iv, then such
Milestone Payment shall be reduced to fifteen million United States Dollars (US
$15,000,000);

 

3.1.2       upon the First Commercial Batch Release of a Licensed Product by
LICENSEE, a Milestone Payment of twenty million United States Dollars (US
$20,000,000);

 

3.1.3       upon first achieving two-hundred million United States Dollars (US
$200,000,000) in cumulative Net Sales in the aggregate for all Licensed Product
sold by LICENSEE, its sublicensees and their respective Affiliates selling the
Licensed Product in the Territory, a Milestone Payment of forty million United
States Dollars (US $40,000,000); and

 

3.1.4       upon first achieving four-hundred million United States Dollars (US
$400,000,000) in cumulative Net Sales in the aggregate for all Licensed Product
sold by LICENSEE, its sublicensees and their respective Affiliates selling the
Licensed Product in the Territory, a Milestone Payment of forty million United
States Dollars (US $40,000,000).

 

3.1.5       upon first achieving one billion United States Dollars (US
$1,000,000,000) in cumulative Net Sales in the aggregate for all Licensed
Product sold by LICENSEE, its sublicensees and their respective Affiliates
selling the Licensed Product in the Territory, a Milestone Payment of forty
million United States Dollars (US $40,000,000).

 

3.2          Royalties.

 

3.2.1       Royalties on Licensed Product. As partial consideration of the
licenses granted to LICENSEE hereunder, the royalties described in this
Section 3.2.1 will be payable on Net Sales occurring during the period of time
beginning on the Effective Date and ending on the date the first arms-length
commercial sale of a Generic Equivalent of the Licensed Product is launched by a
Third Party unaffiliated with LICENSEE in the Territory (the “Royalty Period”).
LICENSEE will pay to Council such royalties equal to the applicable percentages
of aggregate annual Net Sales of all Licensed Product sold in the Territory
during the applicable calendar year as follows:

 

(a)             five percent (5%) of Net Sales of all Licensed Product
aggregated across the Territory in a calendar year during the Royalty Period
with respect to such Net Sales in such calendar year that are less than or equal
to fifty million United States Dollars (US $50,000,000); and

 

(b)            ten percent (10%) of Net Sales of all Licensed Product aggregated
across the Territory in a calendar year during the Royalty Period with respect
to such Net Sales in such calendar year that are greater than fifty million
United States Dollars (US $50,000,000) and less than one-hundred fifty million
United States Dollars (US $150,000,000); and

 

(c)             fifteen percent (15%) of Net Sales of all Licensed Product
aggregated across the Territory in a calendar year during the Royalty Period
with respect to such Net Sales in such calendar year that are one-hundred fifty
million United States Dollars (US $150,000,000) or greater.

 

3.2.2       Generic Royalties. Following the expiration of the Royalty Period,
LICENSEE will pay to Council the royalties described in Section 3.2.1(a) at a
reduced rate equal to fifty percent (50%) of the applicable rate under
Section 3.2.1 for the time period beginning on the expiration of the Royalty
Period and ending six (6) months thereafter, and (b) after the expiration of the
time period described in (a), twenty percent (20%) of the applicable rate under
Section 3.2.1 for the remainder of the Term.

 



9 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

  

3.2.3       Payment and Reports.

 

(a)             LICENSEE will pay to Council, in United States dollars, not
later than forty-five (45) calendar days after the end of each Quarter the
royalties owed to Council under the terms of Section 3.2 Each royalty payment
will be accompanied by a report in writing (the “Royalty Report”) specifying the
Quarter to which such royalty payment applies and detailing the calculation of
the royalties due to Council for such Quarter, including details as to: gross
sales of the Licensed Product; units sold of the Licensed Product; sales and
similar taxes paid; refunds made; credits provided; freight and distribution
fees paid; other allowable deductions taken; reconciliation, if any, of
estimated to actual sales due to timing of financial reporting; computation of
Net Sales; computation of royalties; reasonable documentation regarding any
amounts deducted pursuant to Section 4.2.2. Except as otherwise expressly
permitted in Section 3.4 with respect to taxes, all payments by LICENSEE will be
made without set-off or deduction of any kind.

 

3.2.4       Records. LICENSEE will keep, and will require any Affiliates and
sublicensees selling the Licensed Product to keep, for three (3) years from the
date of each payment of royalties, complete and accurate records of Net Sales
and net units sold of the Licensed Product in sufficient detail to allow the
royalties to be determined accurately. Council will have the right for a period
of three (3) years after receiving any report or statement with respect to
royalties due and payable to appoint an independent Certified Public Accountant
reasonably acceptable to LICENSEE to inspect the relevant records solely for the
purpose of verifying such report or statement. LICENSEE will make its records
and the records of its Affiliates available for inspection by such independent
certified public accountant during regular business hours on a reasonably
mutually agreed-upon date and at such place or places where such records are
customarily kept, upon reasonable notice from Council, to verify the accuracy of
the reports and payments. Such inspection right will not be exercised more than
once in any calendar year except that, following any audit that reveals an
underpayment sufficient to shift the cost of the audit to Licensee, until such
time as two consecutive audits show no such discrepancy, Council will have the
right to have such audit performed on a quarterly basis. Council will bear all
of its and the auditor’s costs and expenses associated with an audit conducted
pursuant to this Section 3.2.4, provided, however, that if the designated
auditor discovers an underpayment at of least the lesser of (i) twenty thousand
United States dollars (US $20,000) and (ii) five percent (5%), for any Quarter
between the amount of royalties LICENSEE has paid under this Agreement and the
amount of royalties actually owed to Council under this Agreement, then LICENSEE
will bear all costs and expenses associated with such audit and, for the
avoidance of doubt, such underpayment will be considered a late payment subject
to interest pursuant to the terms of Section 14.12. Council agrees to treat all
information learned in the course of any audit or inspection as Confidential
Information of LICENSEE except to the extent necessary for Council to (i) reveal
such information in order to enforce its rights under this Agreement, or (ii) if
disclosure is required by law. The results of each inspection, if any, will be
binding on both Parties. LICENSEE will include substantially the same audit
rights in any sublicense it grants in order to verify the correctness of
payments due hereunder.

 



10 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

3.3          Taxes.

 

3.3.1        LICENSEE will make all payments to Council under this Agreement
without deduction or withholding for taxes except to the extent that any such
deduction or withholding is required by applicable Law in effect in the
Territory at the time of payment.

 

3.3.2        Any tax required to be withheld on amounts payable under this
Agreement will promptly be paid by LICENSEE on behalf of Council to the
appropriate governmental authority, and LICENSEE will furnish Council with proof
of payment of such tax. Any such tax required to be withheld will be an expense
of and borne by Council.

 

3.3.3        LICENSEE and Council will cooperate in good faith with respect to
all documentation required by any taxing authority or reasonably requested by
LICENSEE or Council to secure a reduction in the rate of applicable withholding
taxes.

 

3.3.4        If LICENSEE had a duty to withhold taxes in connection with any
payment it made to Council under this Agreement but LICENSEE failed to withhold,
and such taxes were assessed against and paid by LICENSEE, then LICENSEE will
furnish Council with proof of payment of such taxes (not including any interest
or penalty) and Council will reimburse LICENSEE for such amount within
forty-five (45) days after Council’s receipt of written notice from LICENSEE of
such payment by LICENSEE.

 

3.4          Without limiting Section 2.2.1, in the event that LICENSEE or any
successor in interest to LICENSEE sublicenses rights under this Agreement to any
Person or Persons in accordance with the terms of this Agreement, LICENSEE or
such successor will ensure that any such sublicensee, agrees to provisions
whereby the Net Sales of Licensed Product by such sublicensee are considered in
determining the royalty rates and milestone and royalty payment amounts owed and
paid to the Council hereunder and that such sublicensee is liable for any
non-payment of any such amount that related to such Net Sales of such
sublicensee.

 

IV.       JOINT PRODUCT COMMITTEE, PRODUCT DEVELOPMENT,
      CLINICAL TRIALS AND REGULATORY APPROVALS

 

4.1          Joint Product Committee.

 

4.1.1        Formation. Within 30 days of the Effective Date of the Agreement,
the Parties will establish a joint product committee (the “JPC”). The JPC will
be composed of six (6) members, three (3) members appointed by each Party,
including at least one research and development executive or his or her designee
from each Party, and will have the right to create subcommittees as needed.
Promptly following the Effective Date, each Party will appoint its initial
representatives to the JPC. Each Party may replace its JPC representatives at
any time upon written notice to the other Party. LICENSEE will designate one of
its representatives as the Chairperson of the JPC. The Chairperson will be
responsible for scheduling meetings, preparing and circulating an agenda in
advance of each meeting, preparing and issuing minutes of each meeting within
thirty (30) days thereafter, revising such minutes to reflect timely comments
thereon, and overseeing the ratification of such revised minutes.

 

4.1.2        Meetings. The JPC will meet at such times and such places as will
be determined from time to time by LICENSEE and the Council, but in any event,
not less than twice in each calendar year. Members of the JPC may participate in
meetings of the JPC in person or by conference telephone call. A quorum for the
conduct of business by the Joint Product Committee will consist of a majority of
the members designated by LICENSEE and a majority of the members designated by
the Council.



 



11 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

4.1.3       Duties of the Joint Product Committee. The JPC will

 

(a)             Oversee the planning and implementation of development
activities, including post-Regulatory Approval activities;

 

(b)            Review results of the development activities and discuss
modifications to any planned development activities;

 

(c)            Facilitate the exchange of regulatory documents and other
regulatory information between the Parties;

 

(d)            Review the Marketing Plan developed by LICENSEE and its
implementation;

 

(e)             Discuss the state of the markets for Licensed Product in the
Territory and opportunities and issues concerning the Commercialization of
Licensed Product, including consideration of marketing and promotional strategy,
marketing research plans, labeling, Licensed Product positioning and Licensed
Product profile issues;

 

(f)             Monitor the sales efforts of Licensee in the Territory;

 

(g)            Oversee and update the Outreach Plan; provided that any changes
during the Exclusivity Term to Paragraph 4 of the Outreach Plan will not be
subject to decision by the JPC and must be made, if at all, by amendment or
modification of this Agreement.

 

(h)            Have authority to establish one or more other committees that
report to the JPC and assist the JPC in carrying out its responsibilities, which
other committees will be subordinate to the JPC, will have such membership and
responsibilities as the JPC will determine, and may be disbanded by the JPC at
any time;

 

(i)              Resolve, or attempt to resolve any disputes not resolved by any
subordinate committee created by the JPC; and

 

(j)              Perform such other functions as appropriate to further the
purposes of this Agreement and as allocated to it jointly in writing by the
Parties.

 

4.1.4       Decision Making; Authority. The JPC will make its decisions by
consensus, with each Party’s representatives collectively having one vote. If
the JPC is unable to reach consensus regarding a matter before it, the issue
will be presented by the JPC to the Parties’ Applicable Senior Officers for
resolution. Once an issue has been presented to the Applicable Senior Officers,
they will have fifteen (15) days to make a final determination regarding the
issue in dispute. In the event that the Applicable Senior Officers are unable to
reach a final determination within such fifteen (15) day period, then:

 

(a)             Council will have authority to make the final decision with
respect to all issues relating to all clinical, regulatory, and development
matters prior to the NDA Response Date and any matters thereafter for which the
Council has sole financial responsibility under this Agreement; and

 

(b)            LICENSEE will have authority to make the final decision with
respect to all issues not set forth in the foregoing (a) or Section 4.2.2(c),
subject to LICENSEE fulfilling its obligations under this Agreement, including
with respect to using Commercially Reasonable Efforts as required hereunder. For
the avoidance of any doubt, LICENSEE will have exclusive right to establish
pricing of the Licensed Product in the Territory.

 



12 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

4.1.5       General Principles.

 

(a)             The JPC and any subordinate committees have no authority beyond
the specific responsibilities set forth in this Agreement with respect to such
committee. Any subordinate committee created by the JPC will have such duties
and responsibilities delegated to such committee by the JPC, so long as such
duties and responsibilities do not exceed the power and authority assigned to
the JPC hereunder. In particular, and without limiting the generality of the
foregoing, no committee may amend or modify the terms or provisions of this
Agreement.

 

(b)            Each Party will ensure that its representatives to a committee
have appropriate expertise and authority to serve as members of such committee.
With the consent of the representatives of each Party serving on a particular
committee, other representatives of each Party may attend meetings of that
committee as observers. Each Party will be responsible for all of its own
expenses of participating in committee meetings. Each Party will use good faith
and cooperative efforts to facilitate and assist the efforts of the committees.

 

(c)             Each committee will continue to exist until the first to occur
of (i) the Parties mutually agreeing to dissolve it, or (ii) the expiration of
all payment obligations described in Article III.

 

(d)            The Parties may form any other committees as they will mutually
agree.

 

4.2          Licensed Product Development.

 

4.2.1       Prior to the NDA Response Date, the Council in reasonable
consultation with LICENSEE will use Commercially Reasonable Efforts to undertake
the development and regulatory approval efforts toward obtaining a first
approval of the NDA for the Licensed Product in the United States, at Council’s
cost and expense.

 

4.2.2       Phase 4 Studies Required upon Regulatory Approval.

 

(a)             To the extent required by the FDA upon Regulatory Approval of
the Licensed Product, Council will perform and pay the associated costs and
expenses for the four post-approval studies described on Schedule 4.2.2(a).

 

(b)            The Parties anticipate that in order to obtain and/or maintain
Regulatory Approval for the Licensed Product a post-approval study may be
required by the FDA on such Regulatory Approval to measure risk for venous
thromboembolism (VTE) (“VTE Study”), and that as of the Effective Date the scope
of the study the FDA has requested is described on Schedule 4.2.2(b). The
Parties agree to cooperate in good faith to provide that the scope and cost of a
VTE Study is appropriate. To the extent required by the FDA upon Regulatory
Approval of the Licensed Product, LICENSEE will perform the VTE Study, provided
that (i) fifty percent (50%) of the reasonable and direct costs and expenses
incurred by LICENSEE for performance of such Phase IV Study in excess of twenty
million United States Dollars ($20,000,000), after payment thereof by LICENSEE,
will be deductible by LICENSEE from the royalties or other payments owed to the
Council hereunder to the extent actually paid and not previously deducted by
LICENSEE as of the time that the applicable royalty or other payment is owed to
Council, and (ii) any costs and expenses below such twenty million United States
Dollars ($20,000,000) will be the sole responsibility of LICENSEE and will not
be deductible from royalties or other payments owed by LICENSEE to Council.

 



13 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(c)             If (x) a complete response letter or continuance of greater than
ninety (90) days is received by Council with respect to the Licensed Product,
(y) post-marketing requirements or commitments in addition to the studies set
forth on Schedule 4.2.2(a) or the VTE Study are required by the FDA upon the
initial Regulatory Approval of the Licensed Product (“Additional Requirements”),
or (z) the shelf life for the Licensed Product permitted by the FDA upon the
initial Regulatory Approval thereof is less than eighteen (18) months, then in
each case the Joint Product Committee will meet promptly to determine the
strategy to be implemented to address any such issue, provided that:

 

i.If a complete response letter or continuance of greater than ninety (90) days
is received by Council with respect to the Licensed Product, to the extent that,
within thirty (30) days following the notification and sharing by Council to
LICENSEE of the complete response letter or notice of continuance, as
applicable, the Parties, acting reasonably, are unable to agree on a strategy to
address such response or continuance, as applicable (including with respect to
each Party’s share of the costs and expenses associated with any such required
studies), then each Party will have the right to terminate this Agreement
immediately upon written notice by such Party to the other Party delivered not
later than the last day of such thirty (30) day period;

 

ii.If (A) Additional Requirements are required by the FDA upon Regulatory
Approval of the Licensed Product that would involve a Clinical Study or, in the
good faith judgment of either Party, would require expenditures in excess of one
million United States Dollars ($1,000,000) in the aggregate, and (B) within
thirty (30) days following the notification and sharing by Council to LICENSEE
of the Regulatory Approval letter from the FDA, the Parties, acting reasonably,
are unable to agree on a strategy to address such additional post-marketing
requirements (including with respect to each Party’s share of the costs and
expenses associated with any such required additional requirements), then each
Party will have the right to terminate this Agreement immediately upon written
notice by such Party to the other Party delivered not later than the last day of
such thirty (30) day period;

 

iii.If the FDA permitted shelf life is less than eighteen (18) months in the
Regulatory Approval for the Licensed Product, then LICENSEE shall have the right
to terminate the Agreement with immediate effect on written notice to Council
made not later than five (5) Business Days following the notification and
sharing by Council to LICENSEE of the Regulatory Approval letter from the FDA;
and

 

iv.If neither Party terminates the Agreement in accordance with
Section 4.2.2(c)i above, then LICENSEE shall promptly make a one-time
non-refundable, non-creditable (except as set forth in Section 3.1.1) and
no-recourse payment to Council of five million United States Dollars (US
$5,000,000).

 

4.2.3        Subject to Section 4.2.2, LICENSEE (itself or through an Affiliate
or permitted Third Party sublicensee) will use Commercially Reasonable Efforts
to maintain the NDA for the Licensed Product in the Territory. Without limiting
the obligation of LICENSEE in the previous sentence, in the event that LICENSEE
determines that LICENSEE will not maintain the NDA for the Licensed Product,
LICENSEE will promptly notify COUNCIL of such determination and will provide the
Council a reasonable opportunity within five (5) Business Days of such
notification to discuss such determination and to offer suggestions regarding
potential avenues to maintain the NDA, and if the Parties cannot agree within
ten (10) Business Days after such notification on a pathway reasonably likely to
permit the LICENSEE to maintain the NDA, then such notification will constitute
a notice of Termination by LICENSEE under Section 12.3.1(a) (termination for
reason other than for Council’s material breach), provided that the one hundred
eighty (180) day notice period for effectiveness of such termination may be
shortened by mutual agreement of the Parties to any lesser time period down to
an immediate termination as of the expiration of such ten (10) day period
following such notification.

 



14 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

4.2.4        Except as provided in Sections 4.2.1 and 4.2.2, as between the
Parties, LICENSEE will be responsible for all development costs with respect to
the Licensed Product incurred after the Effective Date by or on behalf of
LICENSEE, provided that any costs incurred by Council for development activities
under this Agreement shall only be reimbursable by LICENSEE to the extent agreed
to by LICENSEE in advance in writing.

 

4.2.5        Except as provided in Sections 4.2.1 and 4.2.2, LICENSEE will use
Commercially Reasonable Efforts to perform the development activities related to
the Licensed Product in the Territory. Without limiting the foregoing or
Council’s other remedies, if Council notifies LICENSEE that it believes LICENSEE
is not using Commercially Reasonable Efforts to develop the Licensed Product:
(i) the Joint Product Committee will meet within fifteen (15) days of any such
notice and, at such meeting, Council will provide its rationale to the Joint
Product Committee regarding why it believes LICENSEE has not been using
Commercially Reasonable Efforts and LICENSEE will provide its rationale
regarding why it believes it has been using Commercially Reasonable Efforts; and
(ii) the Parties will use good faith efforts for a period of up to thirty (30)
days following such Joint Product Committee meeting to attempt to resolve any
such disputes after which time Council may pursue resolution pursuant to the
terms of Section 14.3.

 

4.3          Trademarks. The Joint Product Committee will determine which
trademark or trademarks will be used in marketing the Licensed Product in the
Territory, provided that no trademark identifying Council will be used on the
Licensed Product in the Territory except as required by law or as consented to
by Council, such consent to be in Council’s sole and absolute discretion.
Subject to Section 2.3.3, LICENSEE will be the sole and exclusive owner of any
trademark or trademarks used in marketing in a Licensed Product, provided that
with respect to any termination of this Agreement that results in reversion of
Commercialization rights to Council in relation to the Licensed Product
Commercialization in the Territory, upon such termination or reversion, the
Council shall be deemed to have a license to the Licensed Product-specific
Trademarks in the Territory for purposes of commercializing the Licensed Product
therein, and LICENSEE shall thereafter promptly assign all right, title and
interest to such Trademarks to the Council.

 

4.4          Regulatory Activities.

 

4.4.1       Transfer to LICENSEE.

 

(a)             Council will continue to hold the Investigational New Drug
Application (“IND”) prior to Regulatory Approval by the FDA.

 



15 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(b)            Upon Regulatory Approval by the FDA and payment of the associated
milestone set forth in Section 3.1.1, LICENSEE will own and hold the NDA and all
other Applications for Regulatory Approval, licenses, and authorizations from
the FDA, provided that (i) all data and information in the NDA will be owned
solely by Council and licensed to LICENSEE in the Territory pursuant to the
terms of this Agreement, and (ii) Council and its other licensees will have an
irrevocable and perpetual a Right of Reference to such Applications for
Regulatory Approval, licenses, and authorizations for (A) purposes of obtaining
Regulatory Approval and Commercialization of the Licensed Product and other
products outside the Territory, and (B) for all purposes with respect to
products other than the Licensed Product (but not including any Generic
Equivalent of the Licensed Product) within the Territory. Upon approval by the
FDA of the NDA, Council will promptly transfer the NDA to LICENSEE and LICENSEE
will accept such transfer from Council. Council agrees to use Commercially
Reasonable Efforts in agreements related to licensing the Licensed Product
outside the Territory to obtain a Right of Reference for LICENSEE similar to
that described for Council above with respect to applications for Regulatory
Approval outside the Territory. LICENSEE will not transfer any rights under the
Licensed Product NDA to any Affiliate or Third Party (including by granting any
Right of Reference thereto) under any circumstance other than as expressly
permitted under this Agreement, including (x) in conjunction with an assignment
to such Third Party or Affiliate of this Agreement as permitted under
Section 14.4, and (y) under a sublicense pursuant to Section 2.2.

 

(c)             Following payment by LICENSEE of the full payment set forth in
Section 3.1.1, on an ongoing basis at LICENSEE’s expense, Council will provide
LICENSEE, in the form specified by the Joint Product Committee, with material
relevant information and data that is part of the Council Know-How, including
upon approval an electronic copy of the Licensed Product NDA as filed with the
FDA. Each Party will provide the other Party with a cross-reference letter or
similar communication to the applicable Regulatory Authority to effectuate the
Right of Reference described in this Section 4.1.1.

 

V.      Commercialization.

 

5.1          Pre-Marketing Activities. LICENSEE, with input from the Joint
Product Committee, will be responsible for pre-marketing activities for the
Licensed Product in the Territory. For the avoidance of any doubt, input from
the JPC on Commercialization issues is advisory in nature. LICENSEE has sole
decision making authority for Commercialization issues.

 

5.2          Marketing Plan. Not later than ninety (90) days prior to the
anticipated Launch for the Licensed Product, LICENSEE, will prepare and submit
to the Joint Product Committee for its review and comment a marketing plan for
the Licensed Product (the “Marketing Plan”) which plan will provide a three-year
budget, market assessment, strategic drivers, pricing, and a reasonably detailed
summary of operating strategies and tactics, advertising, marketing and
educational materials, and sales and marketing promotional materials and
activities intended to promote and support sales of the Licensed Product in the
Territory (the “Marketing Plan”). The Marketing Plan will be updated by LICENSEE
and reviewed by the Joint Product Committee on an annual three-year rolling
basis, which update will be submitted to the Council not later than one-hundred
eighty (180) days in advance of the first day of the next applicable fiscal
year.

 

5.3          Sales and Marketing. LICENSEE will be responsible for sales,
marketing and promotional activities for the Licensed Product in the Territory
in accordance with the Marketing Plan and will bear all related costs and
expenses. LICENSEE will use Commercially Reasonable Efforts to Commercialize
Licensed Product in the Territory in all counties of the Territory, provided
that:

 

5.3.1       if the Licensed Product is not Launched in the United States within
sixty (60) days after the date of the First Commercial Batch Release LICENSEE
will be deemed to have committed a material breach of its obligations under this
Agreement; and

 

5.3.2       unless determined otherwise by the Joint Product Committee (which
determination will be subject to a veto by The Council), (a) by the end of the
second year after approval by the FDA of the first Regulatory Approval for a
Licensed Product, LICENSEE will ensure that audited detailing visits promoting
the Licensed Product are made by its sales representatives not less than once a
calendar quarter to the OB/GYN prescribers in the United States that account for
at least [***] of the prescriptions by OB/GYN prescribers of contraceptive
products, (b) in-person detailing visits will be augmented by
commercially-reasonable digital efforts and professional education.

 



16 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

5.4          Public Sector.

 

5.4.1        LICENSEE (itself or through a permitted sublicensee) will use
Commercially Reasonable Efforts (without regard to profitability of the Licensed
Product to LICENSEE or any permitted sublicensee) to perform the outreach
activities described in the plan attached as Schedule 5.4.1 hereto (“Outreach
Plan”). As part of the Outreach Plan, Licensee will publicly announce a reduced
price program for underrepresented communities to the extent not already
described in the press release described in Section 11.2.

 

5.4.2        LICENSEE agrees that the price for the Licensed Product charged by
or on behalf of LICENSEE to Public Organizations will be no more than [***] of
the Wholesale Acquisition Cost.

 

5.5          Medical Inquiries. During the Term, LICENSEE will have
responsibility for all correspondence with physicians in the Territory relating
to the Licensed Product, and for providing information to physicians in response
to medical inquiries, all in accordance with LICENSEE’s standard operating
procedures and in compliance with applicable Laws and regulations. Council will
promptly refer to LICENSEE all medical or patient questions emanating from the
Territory relating to the Licensed Product.

 

5.6          Distribution and Customer Service. LICENSEE will have the sole
responsibility for Licensed Product distribution, inventory, returns, accounts
receivable and customer service. All customer complaints and inquiries regarding
the Licensed Product will be referred by Council to LICENSEE for response in a
timely manner after receipt by Council, and LICENSEE will handle such matters in
a timely manner and in compliance with applicable laws and regulations.

 

5.7          Procedures. Prior to Launch, LICENSEE will prepare and provide to
Council reasonable written procedures for Council to follow if Council receives
complaints, medical inquiries, adverse event reports or orders for the Licensed
Product.

 

5.8          Licensed Product Recalls. LICENSEE will have the responsibility
for, and will bear all costs related to, any total or partial recall or market
withdrawal of the Licensed Product (whether voluntary or not).

 

5.9          Global Coordination. LICENSEE will reasonably cooperate with
Council and Council’s other licensees of Nestorone®-containing products other
than the Licensed Product with respect to safety, and pharmacovigilance, and
will enter into one or more safety and pharmacovigilance agreements as may be
necessary or useful to effect such cooperation, and Council will require its
other licensees of Nestorone®-containing products other than the Licensed
Product to cooperate with LICENSEE, or its permitted sublicensees, as the case
may be, with respect to safety and pharmacovigilance, including safety data.

 

VI.     OWNERSHIP AND INTELLECTUAL PROPERTY

 

6.1          Ownership. Subject to LICENSEE’s license rights under the License,
Council is and will be sole owner of Council Technology, Council Confidential
Information and Program Improvements. Subject to any license granted to Council
pursuant to the terms of Article XII, LICENSEE is and will be the sole owner of
LICENSEE Confidential Information. Council (or its designated Affiliate) will
own any product-specific trademarks set forth on Schedule 2.3.3 used in
Commercializing Licensed Product by or on behalf of LICENSEE or its Affiliates
or permitted sublicensees in the Territory that are owned by Council as of the
Effective Date.

 



17 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

6.2          Patent Applications on Council Know-How.

 

6.2.1       With respect to applications for patents that relate to Council
Know-How, (a) Council will remain the owner of the application for patent, (b)
Council will continue to bear the full costs of and responsibility for
preparing, filing, and prosecuting, in its sole discretion, the application and
(c) to the extent that any claims of such application for patent cover a
Licensed Product, or the manufacture, use or sale thereof, such application for
patent and any patents issuing thereon will constitute Council Patent Rights for
purposes of this Agreement.

 

6.2.2       Where applications for patents covering any Council Know-How have
not been filed:

 

(a)             Council will, in its sole discretion subject only to the terms
of Section 6.2.2(b), determine whether or not to file an application for patent
in the Territory for such Council Know-How. If Council elects to file such an
application, Council will bear the full costs of preparing, filing and
prosecuting the application and maintaining any patents that issue thereon and
Council will control the prosecution of such application using counsel
reasonably acceptable to LICENSEE.

 

(b)            If Council elects not to file an application for patent in the
Territory covering any such Council Know-How that Council reasonably believes is
likely to result in a material patent with respect to the License, then the
following provisions will apply: (1) Council will notify the Joint Product
Committee in writing of its decision not to file such an application for patent;
(2) if LICENSEE disagrees with Council’s decision not to file such application,
LICENSEE will have a reasonable opportunity to consult with Council though the
Joint Product Committee in order to convince Council to file such an
application; (3) if Council maintains its election not to file such application
then (i) the information will remain Council Know-How; and (ii) LICENSEE will
not have the right to file any applications for patent disclosing or claiming
such Council Know-How anywhere in the world without the prior written consent of
Council; and (4) if Council permits LICENSEE to file such application, then
LICENSEE will have the right to file such applications for patent.

 

(c)             Council will notify the Joint Product Committee regarding each
application for patent filed by Council pursuant to this Section 6.2.2 and any
patent issuing thereon that covers a Licensed Product, or the manufacture, use
or sale thereof. Each such application and each such patent will constitute a
Council Patent Right for purposes of this Agreement and (subject to any
restrictions imposed by Third Party transferors or licensors of such Council
Know-How) will be licensed to LICENSEE by Council as part of the License without
any royalty or other payment other than the royalties and payments specified
herein.

 

(d)            In the event that Council decides to abandon an application or
not to maintain a patent on an application that falls under Section 6.2.2(c),
Council will give written notice to LICENSEE at least sixty (60) days prior to
Council allowing such application to go abandoned or prior to Council not taking
a necessary step to maintain such patent and LICENSEE will have the option of
taking over the prosecution or maintenance of such application or patent at its
sole expense. If LICENSEE elects to take over the prosecution or maintenance of
such application pursuant to this Section 6.2.2(d), or if Council gives LICENSEE
written permission to file any applications for patent pursuant to
Section 6.2.2(b), Council will, to the extent permitted by applicable law,
assign all its right, title and interest in such application or patent in the
Territory to LICENSEE.

 



18 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

6.3          Patent Applications on Program Improvements. Council will be deemed
the sole owner of all Program Improvements, provided that, to the extent any
Program Improvement that is made solely by LICENSEE has utility outside the
field of reproductive health and contraception in humans, then Council will be
deemed hereby to have granted to LICENSEE a perpetual, irrevocable,
fully-paid-up sublicensable exclusive license to such Program Improvement to
research, develop, make, have made, sale, have sold, import and export products
(for avoidance of doubt, other than Licensed Product) in fields outside of
reproductive health and contraception in humans. To the extent that a Program
Improvement is developed by or on behalf of one Party, that Party will promptly
disclose such Program Improvement to the Joint Product Committee in writing with
all relevant data supporting such Program Improvement. Council will determine
whether or not to file an application for patent in the Territory for all
Program Improvements. If Council elects to file such an application, Council
will bear the full costs of preparing, filing, and prosecuting such application
for patent and maintaining any patents that issue thereon and Council will
control the prosecution of such application using counsel reasonably acceptable
to LICENSEE.

 

6.4          Cooperation. Each Party will cooperate, and will cause its
employees, consultants and subcontractors to cooperate with all reasonable
requests of the other Party for assistance in preparation and prosecution and
maintenance of any applications for patent and any patent issuing therefrom and
any trademark and any registration issuing therefrom that is owned by the
requesting Party hereunder. To the extent that any right, title, or interest in
or to any intellectual property conceived, created, developed, or otherwise made
by or on behalf of either Party or its Affiliates during the Term vests in a
Party or its Affiliates, by operation of Law or otherwise, in a manner contrary
to the ownership as set forth in this Article VI, such Party will, and hereby
does, on behalf of itself and its Affiliates, irrevocably assign to the other
Party any and all of such Party’s and its Affiliates right, title, and interest
in and to such intellectual property without the need for any further action by
any Party. Upon a Party’s reasonable request and at its expense, the other Party
promptly will execute and deliver to the requesting Party any and all further
documents and instruments or take other reasonable actions which may be
necessary or appropriate to achieve and confirm the requesting Party’s ownership
of the intellectual property that is the subject of this Article VI.

 

6.5          Patent Filing Procedures.

 

6.5.1        Once a determination has been made by Council to file a patent
application for Council Know-How or Program Improvements, each Party will, for
patents prosecuted by it pursuant to this Agreement, make Commercially
Reasonable Efforts to:

 

(a)            file applications for letters patent;

 

(b)            prosecute all pending and new patent applications and defend
against oppositions filed against the grant of letters patent for such
applications, including by avoiding where reasonably practicable, the use of
extensions of deadlines that could reasonably impact the term and potential
adjustment to the term of any patent that might issue thereon;

 

(c)            upon and after the grant of any letters patent, maintain such
letters patent in force by duly filing all necessary papers and paying any fees
required for such purpose;

 

(d)            keep the other Party reasonably informed of the status of all
such applications for patent in the Territory, including by providing copies of
material correspondence with the United States Patent and Trademark Office
(“USPTO”) regarding such applications far enough in advance to permit such other
Party a reasonable opportunity (if available) to comment on any proposed
response to any such material correspondence received from the USPTO, which
comments, if any and if received by a prosecuting Party in a timely manner,
shall be reasonably considered by Council in formulating its response, and if
rejected, the Parties shall discuss the Council’s reasons for rejecting such
comments; to that end, each Party agrees to instruct applicable prosecution
counsel to send copies of any material correspondence with the USPTO not later
than seven (7) days following receipt by such prosecution counsel thereof; and

 



19 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(e)             obtain such patent extensions, adjustments or restorations of
patent terms as may become available from time to time.

 

6.6          Council Patent Rights.

 

6.6.1       Council will use Commercially Reasonable Efforts to (a) prosecute
and maintain Council Patent Rights by duly filing all necessary papers and
paying any fees required for such purpose by the patent laws of the particular
country in which such Council Patent Right was granted, and (b) obtain such
patent extensions or restorations of patent terms as may become available from
time to time in any country regarding Council Patent Rights.

 

6.6.2       In the event Council decides not to prosecute or maintain a Council
Patent Right or seek a patent extension or restoration, Council will give
LICENSEE written notice at least 60 days prior to Council allowing such
application to go abandoned or prior to Council not taking a necessary step to
maintain such patent or seek such a patent extension or restoration, and
LICENSEE will have the option of taking over the prosecution or maintenance of
such application or patent or seeking such patent extension or restoration, in
each case at its sole expense. If LICENSEE elects to take over the prosecution
or maintenance of any application or patent or to seek such a patent extension
or restoration, in each case pursuant to this Section 6.2.2, Council will, to
the extent permitted by applicable law, assign all its right, title and interest
in such application or patent in the Territory to LICENSEE.

 

6.7          No Challenge. LICENSEE will not and will ensure that its
sublicensees and their respective Affiliates and do not challenge the validity
or enforceability of any of the patents that are licensed to Licensee hereunder
or assist any Third Parties to do the same. If LICENSEE or any of its
distributors, or sublicensees or their respective Affiliates challenges or
supports a Third Party challenge to the validity or enforceability of any such
patent or assists any Third Party to do the same, LICENSEE will pay Council’s
reasonable costs and expenses (including attorneys’ fees) for defending against
such challenge, which payments will be made on a monthly basis in arrears.

 

VII.     INFRINGEMENT BY OR CLAIMS AGAINST THIRD PARTIES

 

7.1          Notices. Each Party will advise the Joint Product Committee
promptly upon its becoming aware of: (a) any unlicensed activities which such
Party believes may be an actual or impending infringement in the Territory of
any patent or other proprietary right owned or applied for by it or the other
Party and related to the Licensed Product or the development, manufacture, use,
importation, or sale thereof; (b) any attack on or appeal of the grant of any
patent owned or applied for by it or the other Party and related to the Licensed
Product or the development, manufacture, use, or sale thereof; (c) any
application for patent by, or the grant of a patent to, a Third Party in respect
of rights which may be related to the Licensed Product so as to potentially
affect the development, manufacture, use, importation, or sale thereof or which
may claim the same subject matter as or conflict with any patent owned or
applied for by it or the other Party and related to the Licensed Product, or the
development, manufacture, use, importation, or sale thereof; or (d) any
application made for a compulsory license under any patent owned or applied for
by it or the other Party and related to the Licensed Product or the development,
manufacture, use, importation, or sale thereof.

 



20 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

7.2          Control of Enforcement.

 

7.2.1        The Parties will determine through discussions at the Joint Product
Committee whether or not to take whatever legal or other action is required in
response to activities requiring notice under Section 7.1 (“Protective Action”).
If the Joint Product Committee determines that such Protective Action is
warranted, then, unless the Joint Product Committee determines otherwise,
LICENSEE will, at LICENSEE’s expense, commence and prosecute such Protective
Action at the direction of the Joint Product Committee or its designee. Council
will, at LICENSEE’s expense, cooperate with LICENSEE in such action, including,
without limitation, being joined as a Party to such action if such joinder is
necessary for standing. Notwithstanding, Council will be responsible for its own
internal costs associated with such action. Each Party may be represented by
counsel of its own selection at its own expense in such Protective Action. Any
recovery obtained as a result of such Protective Action, whether by judgment,
award, decree, or settlement, will, after reimbursement of the Parties for their
reasonable costs and expenses associated with such Protective Action, be
retained by LICENSEE and included in and added to the total gross amounts
invoiced for sales of Licensed Product for purposes of calculating royalties
under the terms of Section 3.3. To the extent such recovery is insufficient to
reimburse the Parties’ associated reasonable costs and expenses fully, then a
Party’s share of the recovery will be the product of the total amount recovered
with that Party’s reasonable costs and expenses divided by the sum of both
Parties’ reasonable costs and expenses.

 

VIII.      INFRINGEMENT OF THIRD PARTY RIGHTS

 

8.1          Third Party Claims. LICENSEE and Council will each promptly notify
the Joint Product Committee of any Claim by a Third Party against LICENSEE or
Council, or any Affiliate or sublicensee of Council or LICENSEE, alleging
infringement of such Third Party’s intellectual property rights as a result of
the development, manufacture, marketing, sale, importation, or use of the
Licensed Product anywhere in the Territory. As directed by the Joint Product
Committee, the Parties will cooperate and use Commercially Reasonable Efforts to
resolve such claimed infringement, with each Party entitled to participate in
the defense and to be represented by counsel of its choice, with each Party
being responsible for the fees of its counsel; provided, however, that if it
appears reasonably likely that the claimed infringement will give rise to a
Claim for indemnification hereunder, then the Party against whom such Claim for
indemnification would be made will have the first right to defend against such
Claim in accordance with Article XIII below.

 

8.2          Payments to Third Parties. If a Third Party has or receives a
patent in the United States that covers the development, manufacture, sale,
importation, or use of the Licensed Product as the License Product was
manufactured and composed as of the Effective Date, and the LICENSEE reasonably
determines, after reasonable consultation with the Council and reasonable
consideration of any arguments with respect thereto raised by the Council, that
LICENSEE is required to obtain a license to such patent as to such Licensed
Product for a royalty or other payment to such Third Party (including that any
Licensed Product at issue cannot be reasonably manufactured differently so as to
avoid the requirement), then LICENSEE may enter into such a license agreement
and will pay all costs and expenses associated therewith, provided that LICENSEE
will be entitled to deduct from royalties owed to Counsel hereunder an amount
not to exceed [***] of the royalties actually paid to such Third Party up to a
maximum deduction of [***] of the royalties otherwise owed by LICENSEE to
Council in the aggregate for all such royalties for which LICENSEE is entitled
to make such deduction. To the extent Council has, prior to the Effective Date,
entered into any agreement with any Third Party for rights under such Third
Party’s intellectual property, Council will be solely responsible for payment of
any amounts owed under such agreement to such Third Party as a result of sales
of Licensed Product pursuant to this Agreement.

 



21 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

IX.     REPRESENTATIONS AND WARRANTIES

 

9.1          Representations and Warranties of Both Parties. Council and
LICENSEE each hereby represents and warrants to the other, as of the Effective
Date, as follows:

 

9.1.1        It is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation and has all
requisite power and authority, corporate or otherwise, to conduct its business
as now being conducted, to own, lease and operate its properties and to execute,
deliver and perform this Agreement.

 

9.1.2        Neither it, nor any of its employees or consultants who will be
undertaking any activities related to this Agreement or the subject matter
thereof, has been debarred or is the subject of debarment or other disciplinary
proceedings by the FDA or any Regulatory Authority in the Territory.

 

9.1.3        No consent, approval, order or authorization of, or registration,
declaration or filing with, any governmental agency is required to be obtained
or made by or with respect to such Party in connection with its execution,
delivery and performance of this Agreement.

 

9.1.4        The execution, delivery and performance by it of this Agreement and
the transactions contemplated thereby have been duly authorized by all necessary
corporate action and stockholder action and will not (i) violate any applicable
laws or regulations or (ii) result in a breach of or constitute a default under
any material agreement, mortgage, lease, license, permit or other instrument or
obligation to which it is a party or by which it or its properties may be bound
or affected.

 

9.1.5        It is not under any contractual obligation to any Third Party that
conflicts with the terms of this Agreement or that limits the rights of such
Party to fulfill its obligations hereunder.

 

9.2          Representations and Warranties of Council. Council hereby
represents and warrants to LICENSEE, as of the Effective Date, as follows:

 

9.2.1        Except as set forth on Exhibit A, it owns each of the Council
Patent Rights set forth on Exhibit A.

 

9.2.2        it has sufficient rights and power to grant the exclusive license
to LICENSEE which it purports to grant herein.

 

9.2.3        all inventors of any Council Patents have assigned their entire
right, title and interest in, to and under such Council Patents to Council.

 

9.2.4        the patents and patent applications listed on Exhibit A hereto
constitute all the Council Patent Rights in existence as of the Effective Date.

 

9.2.5        all payments, fees or other obligations to be made or satisfied by
Council to any regulatory authority, patent office or Third Party in any
jurisdiction have been, and are as of the Effective Date, fully satisfied with
respect to each item within the Council Technology and no action with any
regulatory authority, patent office or Third Party with respect to the Council
Technology is required to be taken within sixty (60) days after the Effective
Date.

 

9.2.6        as of the Effective Date, no patent application or patent within
the Council Patent Rights is the subject of any inter partes review,
interference, derivation proceeding or other protest proceeding in any patent
office in the Territory.

 

9.2.7        to its knowledge, as of the Effective Date, there is no
information, material, fact or circumstance that would constitute inequitable
conduct, fraud or misrepresentation with respect to any Licensed Patents.

 



22 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 

9.2.8        Council has received no notice and has no reason to expect such
notice of any Claim by any Third Party or any Council employee that (a) such
Third Party or employee has any rights to Council Technology or the Licensed
Product that prevent Council from granting to LICENSEE the License; (b)
manufacture, sale, importation or use of the Licensed Product currently in
clinical development within the Field as contemplated hereby infringes any Third
Party rights; or (c) Council Patent Rights (to the extent representing issued
patents) are invalid or unenforceable.

 

9.2.9        To Council’s knowledge as of the Effective Date, there are no
errors in the inventorship set forth in any of the patent applications
comprising Council Patent Rights.

 

9.2.10     the API Supply Agreement attached as Schedule 2.3.1(a) and the Letter
Agreement attached as Schedule 2.3.1(b) are true and accurate copies of such
agreements other than with respect to redacted terms.

 

9.2.11      Council is not in breach of (a) the API Supply Agreement or (b) the
Letter Agreement.

 

9.2.12      Council has not received any written notice that the API Supply
Agreement or the Letter Agreement has been terminated or breached.

 

9.3           Representations and Warranties of LICENSEE. LICENSEE hereby
represents and warrants to Council, as of the Effective Date, as follows:

 

9.3.1        LICENSEE has sufficient resources, experience and expertise
available to it to enable it to perform its obligations under this Agreement
reasonably in accordance with pharmaceutical industry standards and strictly in
accordance with all applicable Laws.

 

9.4           Mutual Limitations on Warranties. OTHER THAN THE REPRESENTATIONS
AND WARRANTIES MADE BY THE PARTIES PURSUANT TO SECTIONS 9.1, 9.2 AND 9.3, THE
PARTIES DISCLAIM ANY AND ALL OTHER REPRESENTATIONS AND WARRANTIES WHETHER
EXPRESS OR IMPLIED, INCLUDING ANY REPRESENTATIONS OR WARRANTIES OF
NON-INFRINGEMENT, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE OR ANY
REPRESENTATIONS OR WARRANTY ARISING FROM COURSE OF DEALING OR USAGE OF TRADE.

 

X.     COVENANTS

 

10.1         Covenants of the Parties.

 

10.1.1     Throughout the Term, Council and LICENSEE will comply in all material
respects with all applicable Laws and regulations, including the Act, concerning
the development, manufacture, use and sale of the Licensed Product.

 

10.1.2     Each of Council and LICENSEE will promptly notify the Joint Product
Committee if it becomes aware of any Other Information from sources other than
LICENSEE. If any such Other Information relates to fatal, life threatening, or
other serious adverse events (as defined in ICH-E2A, Section II.B.), the Party
first becoming aware of it will promptly advise the Joint Product Committee by
telephone, fax, email, or other instantaneous method of communication and will
within fifteen (15) days thereafter provide written confirmation of such Other
Information. Council will allow LICENSEE to comply (and LICENSEE will be
responsible for complying) with the adverse reaction reporting requirements of
the Act, and other comparable applicable Laws outside the United States with
respect to the Licensed Product. Prior to the first commercial sale of the
Licensed Product by LICENSEE or its designee, the Parties or their designees
will enter into a pharmacovigilance and safety agreement concerning their
respective reporting and investigation responsibilities.

 



23 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. 

 

10.1.3     The Parties will execute and deliver any further or additional
instruments or documents and perform any acts which may be reasonably necessary
in order to effectuate and carry out the purposes of this Agreement.

 

10.2        Exclusivity.

 

10.2.1    Beginning with the Effective Date and ending on the first to occur of
(i) the date of the first commercial sale of the first Generic Equivalent by a
Third Party in the Territory, and (ii) six (6) years after the Effective Date
(“Exclusivity Term”), neither LICENSEE, nor any sublicensee of LICENSEE that is
Commercializing Licensed Product hereunder, nor any of their respective
Affiliates that are Commercializing Licensed Product, will enter into
contractual arrangements to (a) own, (b) manage or operate, (c) be engaged in,
(d) provide services to, or (e) have an economic interest in, in each case, any
business that is Commercializing [***] other than a Licensed Product (a
“Competing Product”). Notwithstanding the foregoing sentence, subject to the
terms and conditions of this Agreement:

 

(a)             LICENSEE and any of its Affiliates or sublicensees may, under
the license granted, use, distribute, sell, offer for sale, have sold and import
Licensed Product as a generic product (“Authorized Generic Product”) in the
Territory at any time after a Third Party launches a Generic Equivalent in the
Territory. LICENSEE will send to the Council any and all verifiable evidence
that a Third Party intends to launch a Generic Equivalent in the United States
and will notify the Council promptly in writing in the event that LICENSEE or
any of its Affiliates or sublicensees decides to use, distribute, sell, offer
for sale, have sold and import Technology as an Authorized Generic Product in
the Territory.

 

(b)            In the event that LICENSEE or any of its affiliates or
sublicensees obtains information showing that it is reasonably likely, based on
objective evidence, which may include, without limitation, written notification
of filing of an ANDA for such Generic Licensed Product, to the extent such
notification is then required by applicable law, or filing of an action
challenging Patent(s) pertaining to Council Technology in the United States, or
similar verifiable evidence, that a Third Party intends to Commercialize a
Generic Licensed Product in the United States, the Joint Product Committee may
determine, subject to a veto right of the Council, that LICENSEE and any of its
affiliates or sublicensees may, under the license granted, use, distribute,
sell, offer for sale, have sold and import Licensed Product as an Authorized
Generic Product prior to the launch of a Generic Licensed Product by a Third
Party.

 

(c)             In the event that LICENSEE is acquired by or acquires a Third
Party through a merger, sale of stock or sale of all or substantially all of
LICENSEE’s assets, if such Third Party has, prior to and at the time of such
acquisition, a Competing Product, then the restrictions described in this
Section 10.2.1 shall not apply to such Third Party as long as LICENSEE takes
reasonable steps to ensure that no Council Technology or Program Improvements
are used in the development, Manufacturing or Commercialization of such
Competing Product including as follows: (i) by limiting the access of Council
Technology or Program Improvements by LICENSEE personnel that are working on
such Competing Product to those such LICENSEE personnel that have a need-to-know
such information for the performance of LICENSEE’s obligations under this
Agreement; and (ii) by conducting the research or Development activities
required under this Agreement separately from any research or development
activities directed to such Competing Product, including by the maintenance of
separate lab notebooks and records (password-protected to the extent kept on a
computer network) (except that this requirement shall not apply to personnel who
have senior research management roles and not project level research roles,
provided such personnel in senior research management roles are not directly
involved in the day-to-day activities under such Competing Program).

 



24 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(d)            LICENSEE shall have the right to engage Third Party manufacturers
that are manufacturing Competing Products, provided such Third Party
manufacturer is not manufacturing a Competing Product on behalf of LICENSEE
during the Exclusivity Term and does not use Council Technology for the
manufacture of such Competing Product.

 

10.2.2      Subject to this Section 10.2.2 (including the exclusive option
described herein), LICENSEE acknowledges that, in furtherance of Council’s
goals, Council will continue to sponsor the development of contraceptive and
other products which may, from time to time, compete with the Licensed Product,
and that Council may receive compensation from licensees of such competing
products in respect of sales thereof:

 

(a)             Council hereby grants LICENSEE an exclusive option (“Option”) to
negotiate an exclusive license under which LICENSEE would have the exclusive
right to develop, Commercialize, manufacture, make, have made, use, import,
export, offer to sell, sell, have sold and distribute New Products in the
Territory (“New License”). LICENSEE will have the right to exercise the Option
at any time beginning on the Effective Date and ending on December 31, 2019 (the
“Option Period”) by delivery of written notice to Council specifying the
category or categories ((i) or (ii) set forth in the definition of New Product)
for which LICENSEE is exercising the Option (“Option Exercise Notice”). Upon
delivery of the Option Exercise Notice by LICENSEE in accordance with this
Section 10.2.2(a) and for the remainder of the Option Period (such time period,
the “Negotiation Period”, as may be extended by the Parties by mutual
agreement), the Parties will negotiate in good faith a definitive written
agreement for the New License, (such definitive agreement, the “License
Agreement”), provided that the reasonableness and good faith of any position
taken by a Party during such negotiation shall not be determined based on the
presence or absence of any term or condition contained in this Agreement. During
the Negotiation Period, Council will provide to LICENSEE such reasonable
additional information in Council’s possession and Control regarding the New
Product as LICENSEE may reasonably request in writing to assist LICENSEE to make
a reasonably informed decision with respect to the execution of the License
Agreement, provided that in the event that the Parties do not enter into a
License Agreement by the end of the Option Period, LICENSEE shall return to
Council all such additional information (and all copies thereof) promptly upon
expiration of the Option Period. With respect to each category (i) and (ii) set
forth in the definition of New Product, upon the expiration of the Option Period
for such category without the Parties’ having entered into a License Agreement
for such category of New Product, Council will have the right to assign,
transfer, convey, license, or otherwise encumber its rights with respect to such
category of New Product and any product falling within such category with any
Third Party or multiple Third Parties without owing any duty or obligation to
LICENSEE with respect thereto. LICENSEE acknowledges and agrees that in the
event it does not exercise the Option or the Parties fail to enter in to the
License Agreement for one or both of the categories of New Products, that,
subject to Council fulfilling its obligations under Section 10.2.2(c) and
10.2.2(d), any development or Commercialization of one or more products within
any such category of New Product by or on behalf of Council or a licensee of
Council with respect thereto in the Territory may compete with the Licensed
Product hereunder.

 

(b)            “New Product” means (i) any vaginal ring product developed by the
Council after the Effective Date that contains both and only Nestorone and
estradiol as Active Pharmaceutical Ingredients, and (ii) any vaginal ring
product that contains both Nestorone and ethinyl estradiol as Active
Pharmaceutical Ingredients.

 



25 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(c)             During the Option Period, the Council will not assign, transfer,
convey, license, or otherwise encumber its right, title and interest in the any
New Product in any manner that would prevent it from entering into and granting
the rights to LICENSEE contemplated under this Section 10.2.2 upon agreement by
the Parties, if any, as to the form and substance of the License Agreement and
execution thereof.

 

(d)            Council agrees not to license intellectual property rights
encompassing or claiming any New Product to any Third Party in a manner that
grants rights to market such New Product in the United States prior to the sixth
(6th) anniversary of the Effective Date.

 

XI.     CONFIDENTIAL INFORMATION

 

11.1        Confidentiality.

 

11.1.1      During the Product Term and at all times thereafter, each Party will
use commercially reasonable efforts to keep, and cause its Affiliates and
permitted sublicensees, if any, to keep confidential all Confidential
Information of the other Party, and neither Party nor any of its Affiliates or
sublicensees, if any, will use or disclose the Confidential Information of the
other Party except as expressly permitted in this Agreement. The Parties
acknowledge that Confidential Information may have been disclosed by either
Party or its Affiliates to the other Party or its Affiliates pursuant to the
Confidentiality Agreement. All information disclosed pursuant to the
Confidentiality Agreement will be deemed Confidential Information of the
disclosing Party within the meaning of this Agreement and subject to the terms
hereof.

 

11.1.2      The fact that a particular item of information is not or has ceased
to be Confidential Information by virtue of one or more of the exclusions
specified in the definition of Confidential Information set forth in
Section 1.12 (the “Excluded Item”) will not relieve the Party who obtained or
received the Excluded Item from that Party’s obligation of confidentiality and
non-use (a) as to any other item of Confidential Information of the other Party
or (b) as to the relationship of the Excluded Item to any other item of
Confidential Information of the other Party.

 

11.1.3      Each Party hereby acknowledges that the Confidential Information of
the other Party is highly valuable, proprietary, and confidential and that any
disclosure to any officer, director, employee, trustee, or agent of such Party
or any of its Affiliates will be made only to the extent necessary to carry out
its responsibilities under this Agreement and only if such officer, director,
employee, trustee, or agent is informed of the confidential nature thereof and
will have agreed to hold such information in confidence under confidentiality
provisions at least as stringent as those provided in this Agreement.

 

11.1.4      The Parties agree that the obligations of this Section 11.1 are
necessary and reasonable in order to protect the Parties’ respective businesses,
and that monetary damages alone may be inadequate to compensate a Party for any
breach by the other Party of its covenants and agreements set forth herein. The
Parties agree that any breach or threatened breach of this Section 11.1 may
cause irreparable injury to the injured Party for which Damages may not be an
adequate remedy and that, in addition to any other remedies that may be
available, in law and equity or otherwise, such Party will be entitled to seek
equitable relief against the breach or threatened breach of the provisions of
this Section 11.1.

 

11.1.5      Following termination of the License for any reason and at the
request of the other, each Party will destroy all physical records or
embodiments of Confidential Information of the other Party or return such
information to the other Party, at the returning Party’s expense, and a senior
officer of such Party will certify to the other Party that all such items have
been so returned or destroyed; provided, however, that each Party will be
entitled to maintain one copy of the Confidential Information of the other Party
solely for the purpose of monitoring its continuing obligations hereunder.

 



26 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

11.2         Disclosure to Investors; Public Announcements. Prior to making any
public announcement or other disclosure regarding this Agreement, the Parties
will agree in writing on an initial press release of the transaction
contemplated by this Agreement (the “Initial Press Release”). The Initial Press
Release may be issued or used by any Party individually or by the Parties
jointly on or after the Effective Date. Other than the Initial Press Release and
any information described therein, neither Party will disclose the specific
terms described in this Agreement without the prior written approval of the
other Party, except such announcements or disclosures, as in the opinion of the
counsel for the Party making such announcement or disclosure, are required by
law or regulation (including, without limitation, the regulations or rules of
any stock exchange or similar self-governing body) If a Party decides to make an
announcement or disclosure it believes to be required by law or regulation with
respect to this Agreement or the subject matter hereof, it will give the other
Party such notice as is reasonably practicable and the Parties will work
together in good faith to attempt to agree on the content of the disclosure;
provided, however, that if such announcement or disclosure is required to be
made immediately pursuant to any applicable law or regulation, then no such
agreement will be required, and provided further that the Party deciding to make
such an announcement shall have the final decision making authority with respect
to the form, content and timing of such disclosure.

 

11.3         Required Disclosure. The receiving Party will be entitled to
disclose Confidential Information where such disclosure is reasonably necessary
to enforce its rights pursuant to this Agreement or where demand for such
disclosure is made on the receiving Party pursuant to: (i) a valid order of a
court or other governmental body or (ii) any other applicable law or regulation;
provided that if the receiving Party intends to make such disclosure or receives
such demand, the receiving Party will give the disclosing Party prompt notice of
such fact to enable the disclosing Party to seek a protective order or other
appropriate remedy concerning any such disclosure. The receiving Party will
fully co-operate with the disclosing Party at the disclosing Party’s expense in
connection with the disclosing Party’s efforts to obtain any such order or other
remedy. If any such order or other remedy does not fully preclude disclosure,
the receiving Party will make such disclosure only to the extent that such
disclosure is legally required.

 

11.4         Use of Council’s Name. LICENSEE will not use or refer to Council’s
name, in writing or otherwise, except (1) with the approval of Council in
accordance with the following sentence of this clause, (ii) by disseminating
informational materials furnished by Council or (iii) in order to comply with
any requirement of the FDA or any other requirement of applicable law. Prior to
each proposed use of Council’s name (other than pursuant to clause (ii) above),
LICENSEE will submit to Council a sample of such proposed use. Not later than
the tenth Business Day (the “Notice Deadline”) after the date of its receipt of
such sample, Council will notify LICENSEE in writing (the “Use Notice”) whether
it approves such proposed use, which approval will not be unreasonably withheld.
If Council does not deliver the Use Notice on or before the Notice Deadline,
Council will be deemed to have approved such use. When using Council’s name in
any promotional and other materials or public information generated by LICENSEE
relating to the Licensed Product, LICENSEE will credit Council for its role in
inventing and developing the Licensed Product.

 

XII.     TERM AND TERMINATION

 

12.1         Term. The “Term” of this Agreement will commence on, and this
Agreement will remain in full force and effect from, the Effective Date and will
continue until the later of (a) the expiration of the last-to-expire of the
Council Patent Rights in the Territory, or (b) the date following such
expiration that follows a continuous period of six (6) months during which
LICENSEE or any of its Affiliates or sublicensees have made no commercial sales
of Licensed Product in the Territory, unless earlier terminated as specified in
this Article XII.

 



27 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

12.2        Termination by Council.

 

12.2.1      Subject to this Section 12.2.1, Council may terminate this Agreement
upon written notice as follows:

 

(a)             in the event of a material breach by LICENSEE of this Agreement
(other than a failure to pay an undisputed material amount or a disputed
material amount due under Section 3.1.1 or 3.1.2).

 

(b)            if LICENSEE shall have failed to pay an undisputed material
amount, or

 

(c)             if LICENSEE shall have failed to pay a disputed material amount
due under Section 3.1.1 or 3.1.2 within seven (7) days of the date payment was
due, immediately upon expiration of the foregoing seven (7) day period;

provided that in the case of 12.2.1(a) and 12.2.1(b) above, LICENSEE has
received written notice from Council of such breach, specifying in reasonable
detail the particulars of the alleged breach, and such breach in the case of (a)
above, if curable, has not been cured within sixty (60) calendar days of the
date of notice or such longer period as may reasonably be required to cure such
breach, or in the case of (b) above within seven (7) Business Days, after the
date of the relevant notice.

 

12.2.2      Notwithstanding the foregoing Section 12.2.1:

 

(a)             other than with respect to a disputed material payment amount,
if LICENSEE in good faith disputes a purported material breach referred to in
12.2.1(a) , or the failure to cure or remedy such material breach and elects by
written notice to Council within seven (7) Business Days after notice to
LICENSEE of such breach to resolve the dispute in accordance with the dispute
resolution provisions in Section 14.3, then Council may not terminate this
Agreement until the date on which it has been, determined under Section 14.3that
LICENSEE is in material breach of this Agreement;

 

(b)             if LICENSEE elects by written notice given within seven (7)
Business Days of the payment date therefore to resolve a dispute regarding a
material payment due under Section 3.1.1 or 3.1.2 pursuant to Section 14.3 and
has made payment of such disputed amount to Council within such seven (7)
Business Day period as provided above, then Council may not terminate this
Agreement on account of failure to make such payment and LICENSEE will be
entitled to recover from Council all or such portion of such payment as may be
determined to be owing to it pursuant to Section 14.3; and

 

(c)             for a disputed material payment amount, either Party may submit
such dispute to an audit procedure as set forth in Section 3.2.4 upon written
notice to the other Party, with the Party whose position in the applicable
dispute is farthest away from what the auditors determine to bear the costs of
such audit, and any such dispute so resolved shall not be subject to further
dispute resolution pursuant to Section 14.3.

 



28 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

12.2.3      If Council terminates this Agreement pursuant to Section 12.2.1, the
License granted to LICENSEE and any permitted sublicensees, and any other rights
granted by Council hereunder (including any license to any trademarks), will
automatically terminate and the following obligations will apply (the “Program
Transfer Provisions”):

 

(a)            LICENSEE and all permitted sublicensees whose sublicenses are
terminated will promptly provide to Council complete documentation of all
clinical data and all regulatory data, in each case regarding the Licensed
Product and generated by or on behalf of LICENSEE and solely to the extent owned
or Controlled by LICENSEE.

 

(b)            LICENSEE and all permitted sublicensees whose sublicenses are
terminated will promptly provide to Council reasonably detailed disclosure of
all Program Improvements and any other know-how or information other than the
Program Improvements set forth in Section 12.2.2(a) and that are Controlled by
LICENSEE or its Affiliates.

 

(c)            Where any Third Party rights have been obtained by LICENSEE, or
any permitted sublicensee whose sublicense is terminated, for purposes of the
Program, LICENSEE and all such permitted sublicensees will use all reasonable
efforts to promptly assign (or failing assignment, to sublicense) to Council or
its designee such Third Party rights.

 

(d)            LICENSEE and all permitted sublicensees whose sublicenses are
terminated will transfer to Council or its designee the ownership of all
regulatory submissions and filings related to the Licensed Product that are
owned or Controlled by LICENSEE or such sublicensees, including the NDA for the
Licensed Product.

 

(e)             LICENSEE and all permitted sublicensees whose sublicenses are
terminated will promptly transfer to Council or its designee, at LICENSEE’s
expense, any inventory and supplies of Licensed Product and any other
inventories or supplies obtained by LICENSEE or its Affiliates for purposes of
the Program, and will grant to Council or its designee a fully-paid-up license
to use any LICENSEE trademarks on such inventory and supplies on customary terms
solely for the purpose of selling such remaining inventory and supplies.

 

(f)             LICENSEE and all permitted sublicensees whose sublicenses are
terminated will make personnel (as well as the personnel of its Affiliates)
reasonably available to Council or its designee to effect an orderly transition
to Council or its designee of the information and rights contemplated above in
this Section 12.2.2 for a period of up to ninety (90) days following the
effective date of termination.

 

(g)            The exclusivity provisions of Section 10.2.1 as applied to
LICENSEE and all permitted sublicensees whose sublicenses provided for
Commercialization of the Licensed Product and are terminated will survive such
termination for the lesser of (i) a period of three (3) years following the
effective date of such termination, or (ii) the remainder of the Exclusivity
Term.

 

12.3         Termination by LICENSEE

 

12.3.1      LICENSEE may terminate this Agreement upon written notice to Council
(a) for any reason, upon one-hundred eighty (180) days’ written notice to
Council, (b) in the event of a material breach by Council or its Affiliates of
this Agreement, provided that Council has received written notice from LICENSEE
of such breach, specifying in reasonable detail the particulars of the alleged
breach, such breach is continuing for sixty (60) calendar days after such notice
and such breach has not been cured within such sixty (60) day period (except
that, in the event such breach is curable but may not reasonably be cured in
sixty (60) calendar days, then such cure period will be extended for an
additional period during which Council is making good faith attempts to cure
such breach); (c) immediately in the event (i) that Council becomes insolvent or
is unable to pay its debts when due; (ii) Council files a petition in
bankruptcy, reorganization or similar proceeding, or, if such a petition is
filed against Council, such petition is not dismissed within ninety (90) days;
(iii) Council discontinues its business; or (iv) a receiver is appointed or
there is an assignment for the benefit of Council’s creditors, and (d) on
fifteen (15) days written notice following the NDA Response Date if the FDA
indicates that the Licensed Product does not qualify as employing an NCE that is
entitled to five years regulatory exclusivity in the United States.

 



29 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

12.3.2      If LICENSEE terminates this Agreement pursuant to Section 12.3.1(a),
the Program Transfer Provisions will apply.

 

(a)             For the avoidance of doubt, upon LICENSEE’s termination of this
Agreement pursuant to Section 12.3.1(a), LICENSEE’s rights included in the
relevant licenses granted by Council to LICENSEE under this Agreement will
immediately and automatically revert to Council; provided, however, that
LICENSEE will have ninety (90) days from LICENSEE’s termination of the Agreement
to complete the sale of any Licensed Product then in inventory, subject to
payment of royalties and milestone payments pursuant to Article III.

 

12.3.3      If LICENSEE terminates the Agreement pursuant to Section 12.3.1(b)
or (c), then (i) Council’s License grant to LICENSEE will convert to an
irrevocable exclusive License, with the right to sublicense, and will survive
termination, and (ii) the obligations of the Parties under Article III will also
survive such termination.

 

12.4         Automatic Termination. This Agreement will terminate automatically,
without notice or opportunity to cure, upon the occurrence of any of the
following events:

 

12.4.1      LICENSEE being authorized (whether by its board of directors or such
other Person having authority to direct LICENSEE) to commence or institute any
bankruptcy, receivership, insolvency, reorganization or other similar
proceedings under any bankruptcy, insolvency, or other similar law now or
hereinafter in effect, including any section or chapter of the United States
Bankruptcy Code (as may be amended, the “Bankruptcy Code”) or under any similar
laws or statutes of the United States or any state thereof or of any
jurisdiction (whether or not in the United States) having authority or
jurisdiction over the assets of LICENSEE or in which LICENSEE may operate or
have assets;

 

12.4.2      the commencement or institution of any bankruptcy, receivership,
insolvency, reorganization or other similar proceedings by or against LICENSEE
under any bankruptcy, insolvency, or other similar law now or hereinafter in
effect, including any section or chapter of the Bankruptcy Code or under any
similar laws or statutes of the United States or any state thereof or of any
jurisdiction (whether or not in the United States) having authority or
jurisdiction over the assets of LICENSEE or in which LICENSEE may operate or
have assets; and

 

12.4.3      the appointment of a receiver, trustee, or similar party with
respect to any material asset of LICENSEE.

 

12.5         Rights and Duties Upon Termination or Expiration. Upon the
termination or expiration of this Agreement, each Party will have the right to
retain all payments from the other Party properly made pursuant to this
Agreement, and each Party will pay to the other all sums accrued hereunder which
are then due.

 



30 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

XIII.     INDEMNIFICATION AND LIMITATION OF LIABILITY

 

13.1          In order to allocate between themselves the responsibility for
claims arising out of this Agreement, and except as otherwise specifically
provided for herein, from and after the Effective Date, the parties will
indemnify each other as provided in this Article XIII.

 

13.1.1      Indemnification Obligations of LICENSEE. From and after the
Effective Date, LICENSEE will defend, indemnify and hold Council, its
Affiliates, and each of their respective officers, directors, agents, employees
and shareholders (collectively, “Council Indemnitees”), harmless from and
against any and all Damages which Council Indemnitees may incur or suffer, or
with which any of them may be faced arising out of or in connection with:

 

(a)            The development or Commercialization of the Licensed Product
(including with respect to product liability, death, personal injury, pregnancy,
or otherwise);

 

(b)            The breach by LICENSEE of this Agreement including any breach of
its representations, warranties, covenants or obligations under this Agreement;

 

(c)             LICENSEE’s violation of any applicable Laws; and

 

(d)            LICENSEE’s willful misconduct; and

 

(e)            Any suit against Council related directly or indirectly to the
Licensed Product and brought by any investor or holder of equity or other
interest in, or lender to, LICENSEE or any sublicensee hereunder;

 

provided, however, that, in each such case, LICENSEE will not be liable
hereunder to the extent such Damages arise from the willful misconduct of, or a
violation of any applicable laws by or from the breach of the provisions of this
Agreement by Council, its Affiliates, agents, employees or contractors.

 

13.1.2      Indemnification Obligations of Council. From and after the Effective
Date, Council will defend, indemnify and hold LICENSEE, its Affiliates, and each
of’ their respective officers, directors, agents, employees, shareholders or
members (collectively, “LICENSEE Indemnitees”) harmless from and against any and
all Damages which LICENSEE Indemnitees may incur, or suffer, or with which any
of them may be faced arising out of:

 

(a)            The breach by Council of this Agreement including any breach of
its representations, warranties, covenants or obligations under this Agreement;

 

(b)            Council’s violation of any applicable Laws;

 

(c)            Claims made by subjects in the Council-sponsored clinical trials
to the extent they make a claim based on their participation in those trials;

 

(d)            Claims made by Watson Pharma Inc. and/or its successor in
interest with respect to the Watson License or by WomanCare Global Trading CIC
and/or its successor in interest with respect to the WCG Agreement; and

 

(e)             Council’s willful misconduct;

 

provided, however, that, in each such case, Council will not be liable hereunder
to the extent such Damages arise from willful misconduct of, or a violation of
any applicable laws or from the breach of the provisions of this Agreement
LICENSEE, its Affiliates, agents, employees or contractors.

 



31 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

13.2         Conditions of Indemnification of Third-Party Claims. The
obligations and liabilities of an indemnifying Party under Section 13.1 and
hereof with respect to Damages resulting from Claims made by Third Parties will
be subject to the following terms and conditions:

 

13.2.1    Promptly after the delivery of a notice seeking indemnification in
respect of a Claim and subject to Section 13.2.3, the indemnifying Party may
elect, by written notice to the indemnified Party, to undertake the defense
thereof, at the sole cost and expense of the indemnifying Party, provided that
an indemnified Party’s failure or delay to provide notice to the indemnifying
party will not constitute a waiver of the indemnifying Party’s indemnification
obligations unless, and then only to the extent that, an indemnifying Party is
actually and damaged thereby. If the indemnifying Party chooses to defend any
Claim, the indemnified Party will cooperate with all reasonable requests of the
indemnifying Party and will make available to the indemnifying Party any books,
records or other documents within its control that are necessary or appropriate
for such defense.

 

13.2.2    In the event that the indemnifying Party, within a reasonable time
after receipt of a notice seeking indemnification, does not so elect to defend
such Claim, the indemnified Party will have the right (upon further notice to
the indemnifying Party) to undertake the defense, compromise or settlement of
such Claim for the account of the indemnifying Party, subject to the right of
the indemnifying Party to assume the defense of such Claim pursuant to the terms
of Section 13.2.1 at any time prior to settlement, compromise or final
determination thereof, provided, that the indemnifying Party reimburses in full
all costs of the indemnified Party (including reasonable attorney’s fees and
expenses) incurred by it in connection with such defense prior to such
assumption.

 

13.2.3    Notwithstanding anything in this Section 13.2 to the contrary, if the
indemnifying Party assumes the defense of any Claim, any indemnified Party will
be entitled to participate in the defense, compromise or settlement of such
Claim with counsel of its own choice at its own expense.

 

13.3         Insurance. In addition to its duty to indemnify, beginning on the
date of the first commercial sale of a Licensed Product and during the Term and
for a period of [***], LICENSEE will, at its expense, maintain with insurers
rated A-7 or higher by A.M. Best a comprehensive general liability insurance
policy or policies, including coverage exclusively for the Licensed Product for
product liability of least [***], provided that LICENSEE will, on no less than
an annual basis have the applicable policies reviewed by a reputable licensed
insurance broker in the applicable market with reference to Licensed Product
sales in the prior period, projected sales and other relevant factors to
determine an appropriate level of insurance for the Licensed Product, will
increase the foregoing exclusive coverage as so advised by such broker, and will
promptly notify the Council in writing regarding any such increased coverage.
Such insurance policy or policies will name Council as an additional insured and
will provide that at least 30 days’ prior written notice of cancellation or
material change in coverage under such policy or policies will be given to
Council. LICENSEE will furnish copies of such policy or policies to Council as
promptly as reasonably practicable after the Effective Date, and will provide
documentation evidencing that such policy or a similar policy is in force each
year during the Term.

 

13.4         Settlements. No Person who has undertaken to defend a Claim under
Sections 13.2.1 or 13.2.2 will, without written consent of all indemnified
Parties, settle or compromise any Claim or consent to entry of any judgment,
provided, however, that such consent will not be required if such settlement,
compromise or judgment (i) includes as an unconditional term thereof the release
by the claimant or the plaintiff of all indemnified Parties from all liability
arising from events which allegedly gave rise to such Claim and (ii) contains no
restriction, limitation or prohibition of any kind on the manner in which any
indemnified Party conducts its business. Any payment made by a Party to settle a
Claim against it without obtaining consent of the indemnifying Party will be at
its own cost and expense. Notwithstanding the foregoing, the indemnifying Party
will be liable under this Article XIII for any settlement effected without its
consent if the indemnifying Party has refused to acknowledge liability for
indemnification hereunder and/or declines to defend the indemnified Party in any
such Claim, action or proceeding and it is determined that the indemnifying
Party was liable to the indemnified Party for indemnification related to such
settlement.

 



32 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

13.5         Disclaimer of Consequential Damages. IN NO EVENT WILL EITHER
COUNCIL OR LICENSEE BE LIABLE TO THE OTHER FOR ANY SPECIAL, INDIRECT,
CONSEQUENTIAL, INCIDENTAL, OR PUNITIVE DAMAGES ARISING UNDER OR AS A RESULT OF
THIS AGREEMENT (OR THE TERMINATION HEREOF) INCLUDING, BUT NOT LIMITED TO, THE
LOSS OF PROSPECTIVE PROFITS OR ANTICIPATED SALES, OR ON ACCOUNT OF EXPENSES,
INVESTMENTS, OR COMMITMENTS IN CONNECTION WITH THE BUSINESS OR GOODWILL OF
LICENSEE OR COUNCIL OR OTHERWISE, EXCEPT TO THE EXTENT ANY SUCH DAMAGES RESULT
FROM SUCH OTHER PARTY’S BREACH OF ARTICLE XI HEREOF, WILLFUL MISCONDUCT OR ARE
PAID TO A THIRD PARTY AS PART OF A THIRD PARTY CLAIM.

 

XIV.     MISCELLANEOUS

 

14.1         Certain Events.

 

(a)             It is the intention of LICENSEE and Council that LICENSEE’s
rights under this Agreement will remain in place if Council files a petition in
bankruptcy, is adjudicated as bankrupt or files a petition or otherwise seeks
relief under any bankruptcy, insolvency or reorganization statue or proceeding,
or a petition in bankruptcy is filed against it or is not dismissed within 60
days, or it becomes insolvent or makes an assignment for the benefit of
creditors or a custodian, receiver or trustee is appointed for it or a
substantial portion of its business or assets or it admits in writing its
inability to pay its debts as they become due (each a “Bankruptcy Event”). It is
the intention of LICENSEE and Council that LICENSEE’s exclusive rights and
licenses to Commercialize and market the Licensed Product in the Territory
continue, without impairment, if and after any Bankruptcy Event. All rights and
licenses granted under this Agreement by Council to LICENSEE are, and will
otherwise be deemed to be, for purposes of Section 365(n) of the Bankruptcy
Code, licenses or other rights to “intellectual property” as defined under
Section 101(52) of the Bankruptcy Code. Council and LICENSEE agree that
LICENSEE, as licensee of such rights under this Agreement, will retain and may
fully exercise all of its rights and elections under the Bankruptcy Code.

 

14.2         Governing Law. For all matters other than the scope and validity of
patents, this Agreement will be deemed to have been made in the State of New
York and its form, execution, validity, construction and effect will be
determined in accordance with the laws of the State of New York, without giving
effect to the principles of conflicts of law thereof and the Parties agree to
the personal jurisdiction of and venue in any federal court located in the
Southern District of New York or state court located in New York County, New
York. The application of the United Nations Convention for Contracts for the
International Sales of Goods is hereby expressly excluded.

 



33 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

14.3         Dispute Resolution. If a dispute arises between the Parties under
or with respect to this Agreement (a “Dispute”), it will first be submitted to
the respective chief executive officers of the Parties for resolution by
good-faith negotiation. Any Dispute not resolved by such good-faith negotiation
after thirty (30) days from the first notification by one Party to the other
Party of the existence of such Dispute may be submitted thereafter by one or
both Parties to Arbitration in accordance with this Section 14.3. Any Dispute
not settled by negotiation between the Parties will be finally resolved by,
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”) then in effect (the “Rules”), except as modified
herein. The place of arbitration will be New York, New York. If the amount in
controversy is $4 million or less (including all claims and counterclaims) there
will be one (1) neutral and impartial arbitrator who will be agreed upon by the
Parties within twenty (20) days of receipt by respondent of a copy of the demand
for arbitration. If the amount in controversy is more than $4 million (including
all claims and counterclaims) there will be three (3) neutral and impartial
arbitrators, of whom each Party will appoint one (1) within thirty (30) days of
the receipt by the respondent of the demand for arbitration. The two (2)
arbitrators so appointed will select the chair of the arbitral tribunal within
thirty (30) days of the appointment of the second arbitrator. If any arbitrator
is not appointed within the time limit provided herein, such arbitrator will be
appointed by the AAA in accordance with the listing, striking, and ranking
procedures in the Rules. Any arbitrator appointed by the AAA will be a retired
judge or a practicing attorney with no less than fifteen (15) years of
experience with commercial cases and an experienced arbitrator, who will if
practicable, have substantial experience with transactions or disputes related
to the field of pharmaceuticals and/or, if applicable, intellectual property. In
rendering an award, the arbitral tribunal will be required to follow the laws of
the state of New York. The arbitral tribunal is not empowered to award damages
in excess of compensatory damages, and each party hereby irrevocably waives any
right to recover punitive, exemplary, multiple or similar damages with respect
to any Dispute. Any arbitration proceedings, decision, or award rendered
hereunder and the validity, effect, and interpretation of this arbitration
provision will be governed by the Federal Arbitration Act, 9 U.S.C. §1 et seq.
The award will be in writing and will state the findings of fact and conclusions
of law on which it is based. The award will be final and binding upon the
Parties and will be the sole and exclusive remedy between the Parties regarding
any claims, counterclaims, issues, or accounting presented to the arbitrator(s).
Judgment upon the award may be entered in any court having jurisdiction. Any
costs or fees (including attorneys’ fees and expenses) incident to enforcing the
award will be charged against the Party resisting such enforcement. By agreeing
to arbitration, the Parties do not intend to deprive any court of its
jurisdiction to issue a pre-arbitral injunction, pre-arbitral attachment, or
other order in aid of arbitration proceedings and the enforcement of any award.
Without prejudice to such provisional remedies as may be available under the
jurisdiction of a court, the arbitral tribunal will have full authority to grant
provisional remedies and to direct the Parties to request that any court modify
or vacate any temporary or preliminary relief issued by such court, and to award
damages for the failure of a Party to respect the arbitral tribunal’s orders to
that effect. The Parties hereby submit to the exclusive jurisdiction of the
federal and state courts located in New York County, New York, for the purpose
of an order to compel arbitration, for preliminary relief in aid of arbitration,
or for a preliminary injunction to maintain the status quo or prevent
irreparable harm prior to the appointment of the arbitrators, and to the
non-exclusive jurisdiction of such courts for the enforcement of any award
issued hereunder. The Parties hereby agree to accept service of process pursuant
to the notice provisions of this Agreement.

 

14.4          Assignment and Binding Effect.

 

14.4.1      This Agreement may not be assigned, by operation of law or
otherwise, by either Party without the prior written consent of the other, such
consent not to be unreasonably withheld; provided, however, that either party
may assign this Agreement without the prior written consent of the other Party:
(a) to any Affiliate of such Party, or (b) in connection with the sale of all or
substantially all of the assets of such Party (whether by sale of assets, sale
of stock or merger).

 

14.4.2      No assignment under this Section 14.4 will be effective unless the
intended assignee executes and delivers to the Party which is not the assignor a
writing whereby the assignee expressly undertakes to perform and comply with all
of its assignor’s obligations hereunder. Notwithstanding such undertaking, such
assignor will continue to be primarily liable for such assignee’s performance
hereof and compliance herewith.

 

34 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



14.4.3      Any assignment in violation of this Section 14.4 will be void and of
no effect.

 

14.4.4      This Agreement, and the rights and duties of the Parties therein
contained, will be binding upon, and will inure to the benefit of, the Parties
and their respective legal representatives, successors and permitted assigns.

 

14.5         Independent Contractor Status. The relationship of the Parties
hereto is that of independent contractors. Nothing in this Agreement will be
construed to constitute, create, give effect or otherwise imply a joint venture,
agency, partnership or other formal business organization or any
employer/employee relationship of any kind between the Parties.

 

14.6         Notices. All notices, requests and other communications required or
permitted to be given hereunder or with respect hereto will be in writing, and
may be given by (i) personal service, (ii) registered first-class United States
mail, postage prepaid, return receipt requested, or (iii) overnight delivery
service, charges prepaid, and in each case addressed to the other Party at the
address for such Party as set forth below, and will be effective upon receipt in
the case of clauses (i) or (iii) above, and five days after mailing in the case
of clause (ii) above.

 



If to LICENSEE:    

Therapeutics MD, Inc. 

6800 Broken Sound Parkway, NW 

3rd Floor 

Boca Raton, FL 33487 

Attention: Legal Department

    With a copy to:      

King & Spalding LLP

101 Second Street

Suite 2300

San Francisco, CA 94105

Attention: Stephen Abreu

    If to Council: Population Council   One Dag Hammarskjold Plaza
New York, NY 10017
Attention: General Counsel



 

The address of either Party set forth above may be changed from time to time by
written notice in the manner prescribed herein from the Party requesting the
change.

 

14.7         Waivers. The waiver by either Party of a default or a breach of any
provision of this Agreement by the other Party will not operate or be construed
to operate as a waiver of any subsequent default or breach. The continued
performance by either Party with knowledge of the existence of a default or
breach will not operate or be construed to operate as a waiver of any default or
breach. Any waiver by a Party of a particular provision or right will be in
writing, will be as to a particular matter and, if applicable, for a particular
period of time and will be signed by such Party.

 



35 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

14.8         Entire Agreement. This Agreement (including the Exhibits hereto)
constitutes the entire agreement between the Parties with respect to the subject
matter hereof, superseding all prior agreements and negotiations, and may be
modified only by written agreement executed by both Parties.

 

14.9         Severability. If any provision in this Agreement is deemed to be,
or becomes, invalid, illegal, void or unenforceable under applicable laws, then:
(i) it will be deleted and the validity, legality and enforceability of the
remaining provisions of this Agreement will not be impaired or affected in any
way, and (ii) the Parties will use Commercially Reasonable Efforts to substitute
for the invalid, illegal or unenforceable provision a valid, legal and
enforceable provision which conforms as nearly as possible with the original
intent of the Parties.

 

14.10       Counterparts. This Agreement may be executed in more than one
counterpart, each of which will be deemed to be an original but all of which
taken together will be deemed a single instrument. A facsimile transmission of
the signed Agreement will be legal and binding on both Parties.

 

14.11       Force Majeure. Neither Party to this Agreement will be liable for
failure or delay in the performance of any of its obligations hereunder (other
than the failure to pay monies owed), if such failure or delay is due to acts of
God, earthquakes, fires, strikes, acts of war (whether declared or not), civil
unrest, or intervention of any governmental authority, but any such delay or
failure will be remedied by such Party as soon as practicable after the removal
of the cause of such failure or delay. Upon the occurrence of an event of force
majeure, the Party failing or delaying performance will promptly notify the
other Party in writing, setting forth the nature of the occurrence, its expected
duration and how such Party’s performance is affected. If any event of force
majeure lasts for more than ninety (90) days, the Party failing or delaying
performance will use its all reasonable efforts to mitigate any Damages suffered
by the other Party as a result of the failure or delay. A force majeure event
that lasts longer than one-hundred eighty (180) days will give the Party not
failing in or delaying performance the option, in its sole discretion, to
terminate this Agreement for material breach.

 

14.12       Interest on Late Payments. If any Party fails to pay in full on or
before the date due any royalty, fee or other amount that is required to be paid
to the other Party under this Agreement, the paying Party will also pay to the
other Party (or its designee), on demand, interest compounded daily on any such
amount beginning thirty (30) days after such due date at an annual rate equal to
the lowest prime rate as published by The Wall Street Journal (or, if The Wall
Street Journal is not then published, such other financial periodical of general
circulation in the United States) on or nearest to such due date plus two
percent (2%) to be assessed from the date payment of the amount in question
first became due.

 

14.13       Cumulative Remedies. Unless expressly set forth in this Agreement,
all rights and remedies of the Parties, including all rights to payment, rights
of termination, rights to injunctive relief, and other rights provided under
this Agreement, will be cumulative and in addition to all other remedies
provided for in this Agreement, in law, and in equity.

 

14.14       Amendment. This Agreement may not be amended, supplemented or
otherwise modified except by an instrument in writing signed by both Parties
that specifically refers to this Agreement.

 

14.15       Headings and References. All section headings contained in this
Agreement are for convenience of reference only and will not affect the meaning
or interpretation of this Agreement.

 

14.16       No Strict Construction. This Agreement has been prepared jointly and
will not be strictly construed against either Party.

 



36 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

14.17       Survival. Upon expiration or termination of this Agreement, all
rights and obligations of the Parties under this Agreement will cease, except as
specifically provided in this Agreement to the contrary, including the rights
and obligations in the following sections which will survive termination:
Article I, Section 3.2.3(a) (solely with respect to reporting of Net Sales that
occur prior to such termination), Section 3.2.4 (solely with respect to
reporting of Net Sales that occur prior to such termination), Section 3.3(solely
with respect to reporting of Net Sales that occur prior to such termination),
Section 6.1, Article XI (for the time periods described therein), Section 12.2.2
(solely for the time periods necessary to perform the activities described
therein), Section 12.2.3 (solely for the time periods necessary to perform the
activities described therein), Section 12.3.3, Section 12.5, Section 13.1,
Section 13.2, Section 13.4, Section 13.5, and Article XIV.

 

INTENTIONALLY LEFT BLANK

 



37 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have caused this Agreement to be executed by their duly authorized
representatives as of the date first written above. 



      THE POPULATION COUNCIL, INC.   THERAPEUTICSMD, INC.       By: /s/ Julia
Buntine   By: /s/ Dan Cartwright Name: Julia Buntine   Name: Dan Cartwright
Title: President   Title: CFO

 



[SIGNATURE PAGE TO LICENSE AGREEMENT]



 



 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

EXHIBIT A

 

Council Patent Rights

 

Country Code COUNTRY Application No Patent Number Status US United States [***]
[***] [***]

 

[***]

 



 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

SCHEDULE 4.2.2(a),

 

1. A clinical drug-drug interaction study to evaluate the effects of strong
CYP3A induction and inhibition on the pharmacokinetics of SA and EE from the
SA/EE contraceptive vaginal system (CVS).

 

2. An open-label pharmacokinetic study to evaluate the effects of tampons on the
pharmacokinetics of SA and EE from the SA/EE CVS.

 

3. Study to characterize the in vivo release rate.

 



 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

SCHEDULE 4.2.2(b),

 

A controlled, non-interventional, long term cohort study that follows a series
of cohorts comprising new users of your ring [Segesterone Acetate (SA) and
Ethinyl Estradiol (EE) contraceptive vaginal system], new users of other ring
contraceptives, new users of any intrauterine system, and new users of combined
oral contraceptives containing other progestins. The primary objective of the
study is to assess the risk for venous thromboembolism (VTE) of short term and
long-term use of your product in a study population representative of actual
users of the product in the United States and other countries where your ring is
prescribed.

 



 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Schedule 2.3.1(a)

 

API Supply Agreement

 

[***]

 



 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Schedule 2.3.1(b)

 

Letter Agreement

 

[***]

 



 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Schedule 2.3.3

 

●ANNOVERA™

 



 



 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Schedule 5.4.1

 

Outreach Plan

 

At least once per Quarter following Launch of the licensed Product and ending
upon the first commercial sale of a Generic Equivalent in the Territory:
LICENSEE will:

 

1.[***]

 

2.[***]

 

3.[***]

 

4.[***]

 



 

 